 

FS Energy and Power Fund 8-K [fsep-8k_051816.htm]

 

Exhibit 10.7

 

 

 

 

 

 

GUARANTEE, PLEDGE AND SECURITY AGREEMENT

 

dated as of

 

May 18, 2016

 

among

 

BRYN MAWR FUNDING LLC,

as Borrower

 

The SUBSIDIARY GUARANTORS Party Hereto

 

BARCLAYS BANK PLC,
as Revolving Administrative Agent

 

and

 

BARCLAYS BANK PLC,
as Collateral Agent

 

 

 

 

 

 

 

TABLE OF CONTENTS

Page

 

Section 1.    Definitions, Etc. 1       1.01    Certain Uniform Commercial Code
Terms 1 1.02    Additional Definitions 2 1.03    Terms Generally 14      
Section 2.    Representations and Warranties 14       2.01    Organization 14
2.02    Authorization; Enforceability 14 2.03    Governmental Approvals; No
Conflicts 14 2.04    Title 15 2.05    Names, Etc. 15 2.06    Changes in
Circumstances 15 2.07    Pledged Equity Interests 15 2.08    Promissory Notes 16
2.09    Deposit Accounts and Securities Accounts 16 2.10    Commercial Tort
Claims 16 2.11    Intellectual Property and Licenses 16       Section 3.  
Guarantee 19     3.01    The Guarantee 19 3.02    Obligations Unconditional 19
3.03    Reinstatement 20 3.04    Subrogation 20 3.05    Remedies 21 3.06   
Continuing Guarantee 21 3.07    Instrument for the Payment of Money 21 3.08   
Rights of Contribution 21 3.09    General Limitation on Guarantee Obligations 22
3.10    Indemnity by Borrower 22 3.11    Keepwell. 22       Section 4.   
Collateral 23       Section 5.    Certain Agreements Among Secured Parties 24  
    5.01    Priorities; Additional Collateral 24 5.02    Turnover of Collateral
25 5.03    Cooperation of Secured Parties 25 5.04    Limitation upon Certain
Independent Actions by Secured Parties 25 5.05    No Challenges 25 5.06   
Rights of Secured Parties as to Secured Obligations 26      

 



 i 

 

 

 

Section 6.    Covenants of the Obligors 26       6.01    Delivery and Other
Perfection 26 6.02    Name; Jurisdiction of Organization, Etc. 28 6.03    Other
Liens, Financing Statements or Control 28 6.04    Transfer of Collateral 28
6.05    Additional Subsidiary Guarantors 28 6.06    Control Agreements 29
6.07    Revolving Credit Facility 29 6.08    Pledged Equity Interests 29 6.09   
Voting Rights, Dividends, Etc. in Respect of Pledged Interests 30 6.10   
Commercial Tort Claims 32 6.11    Intellectual Property 32       Section 7.   
Acceleration Notice; Remedies; Distribution of Collateral 34       7.01   
Notice of Acceleration 34 7.02    Preservation of Rights 34 7.03    Events of
Default, Etc. 34 7.04    Deficiency 35 7.05    Private Sale 35 7.06   
Application of Proceeds 36 7.07    Attorney-in-Fact 37 7.08    Grant of
Intellectual Property License 37 7.09    Authority 37 7.10    Exercise of
Control 38       Section 8.    The Collateral Agent 38       8.01   
Appointment; Powers and Immunities 38 8.02    Information Regarding Secured
Parties 39 8.03    Reliance by Collateral Agent 39 8.04    Rights as a Secured
Party 39 8.05    Indemnification 40 8.06    Non-Reliance on Collateral Agent and
Other Secured Parties 40 8.07    Failure to Act 41 8.08    Resignation of
Collateral Agent 41 8.09    Agents 41       Section 9.    Miscellaneous 41      
9.01    Notices 41 9.02    No Waiver 42 9.03    Amendments to Security
Documents. 42 9.04    Expenses; Indemnity; Damage Waiver 43 9.05    Successors
and Assigns 45 9.06    Counterparts; Integration; Effectiveness; Electronic
Execution 45    

 



 ii 

 

 

 

9.07    Severability 46 9.08    Governing Law; Submission to Jurisdiction 46
9.09    Waiver of Jury Trial 46 9.10    Headings 47 9.11    Termination 47
9.12    Confidentiality 47

 

 

EXHIBIT A – Form of Guarantee Assumption Agreement

EXHIBIT B – Form of Intellectual Property Security Agreement

EXHIBIT C – Form of Pledge Supplement

 

ANNEX 2.05 – Obligor Information

ANNEX 2.07 – Pledged Equity Interests

ANNEX 2.08 – Pledged Debt

ANNEX 2.09 – Accounts

ANNEX 2.10 – Commercial Tort Claims

ANNEX 2.11 – Copyrights, Patents and Trademarks

 

 iii 

 

 



 GUARANTEE, PLEDGE AND SECURITY AGREEMENT, dated as of May 18, 2016 (as amended,
supplemented, or otherwise modified from time to time, this “Agreement”), among
Bryn Mawr Funding LLC, a limited liability company duly organized and validly
existing under the laws of the State of Delaware (the “Borrower”), each entity
that becomes a “SUBSIDIARY GUARANTOR” after the date hereof pursuant to
Section 6.05 hereof (collectively, the “Subsidiary Guarantors” and, together
with the Borrower, the “Obligors”), BARCLAYS BANK PLC (“Barclays”), as
administrative agent for the parties defined as “Lenders” under the Revolving
Credit Facility referred to below (in such capacity, together with its
successors in such capacity, the “Revolving Administrative Agent”) and Barclays,
as collateral agent for the Secured Parties hereinafter referred to (in such
capacity, together with its successors in such capacity, the “Collateral
Agent”).

W I T N E S S E T H:

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Borrower, certain lenders and the Revolving Administrative Agent are entering
into the Revolving Credit Facility (as hereinafter defined), pursuant to which
such lenders have agreed to extend credit (by means of revolving loans and
letters of credit) to the Borrower from time to time;

WHEREAS, to induce such lenders to extend credit to the Borrower under the
Revolving Credit Facility, the Borrower wishes to provide (a) for certain of its
Subsidiaries from time to time to become parties hereto and to guarantee the
payment of the Guaranteed Obligations (as hereinafter defined), and (b) for the
Borrower and the Subsidiary Guarantors to provide collateral security for the
Secured Obligations (as hereinafter defined);

WHEREAS, the Obligors and the Secured Parties agree that the Collateral Agent
shall administer the Collateral, and the Collateral Agent is willing to so
administer the Collateral pursuant to the terms and conditions set forth herein;

NOW THEREFORE, the parties hereto agree as follows:

Section 1.

Definitions, Etc.

1.01

Certain Uniform Commercial Code Terms. As used herein, the terms “Account”,
“Chattel Paper”, “Commodity Account”, “Commodity Contract”, “Deposit Account”,
“Document”, “Electronic Chattel Paper”, “General Intangible”, “Goods”,
“Instrument”, “Inventory”, “Equipment”, “Investment Property”, “Letter-of-Credit
Right”, “Money”, “Proceeds”, “Promissory Note”, “Supporting Obligations” and
“Tangible Chattel Paper” have the respective meanings set forth in Article 9 of
the NYUCC, and the terms “Certificated Security”, “Clearing Corporation”,
“Entitlement Holder”, “Financial Asset”, “Indorsement”, “Securities Account”,
“Securities Intermediary”, “Security”, “Security Entitlement” and
“Uncertificated Security” have the respective meanings set forth in Article 8 of
the NYUCC.



 1 

 

 

1.02

Additional Definitions. In addition, as used herein:

“Acceleration” means the Credit Agreement Obligations or any other Secured
Obligations of any Secured Party having been declared (or become) due and
payable in full in accordance with the applicable Debt Documents following the
occurrence of an Event of Default or an analogous event by the Borrower and the
receipt of any notice and/or expiration of any applicable grace period with
respect thereto.

“Acceleration Notice” has the meaning specified in Section 7.01.

“Agent Members” means members of, or participants in, a depositary, including
the Depositary, Euroclear or Clearstream.

“Agreement” has the meaning assigned to such term in the preamble of this
Agreement.

“Belgium” means the Kingdom of Belgium

“Borrower” has the meaning assigned to such term in the preamble of this
Agreement.

“Clearing Corporation Security” means a security that is registered in the name
of, or Indorsed to, a Clearing Corporation or its nominee or is in the
possession of the Clearing Corporation in bearer form or Indorsed in blank by an
appropriate Person.

“Clearstream” means Clearstream Banking, société anonyme, a corporation
organized under the laws of the Grand Duchy of Luxembourg.

“Clearstream Security” means a Security that (a) is a debt or equity security
and (b) is capable of being transferred to an Agent Member’s account at
Clearstream pursuant to the definition of “Delivery”, whether or not such
transfer has occurred.

“Collateral” has the meaning assigned to such term in Section 4.

“Collateral Agent” has the meaning assigned to such term in the preamble of this
Agreement.

“Commercial Tort Claims” means all “commercial tort claims” (as defined in
Article 9 of the NYUCC) held by any Obligor, including all commercial tort
claims listed on Annex 2.10 hereto.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.

“Copyright Licenses” means any and all agreements providing for the granting of
any right in or to Copyrights (whether such Obligor is licensee or licensor
thereunder) including each agreement referred to in Annex 2.11 hereto.

 



 2 

 

 

“Copyrights” shall mean all United States and foreign copyrights (including
community designs), including copyrights in software and databases, and all
“Mask Works” (as defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether
registered or unregistered, and, with respect to any and all of the foregoing:
(i) all registrations and applications therefor including the registrations and
applications referred to in Annex 2.11 hereto, (ii) all extensions and renewals
thereof, (iii) all rights corresponding thereto throughout the world, (iv) all
rights to sue for past, present and future infringements thereof, and (v) all
proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages and proceeds of suit.

“Credit Agreement Obligations” means, collectively, all obligations of the
Borrower and the Subsidiary Guarantors to the Revolving Lenders and the
Revolving Administrative Agent under the Revolving Credit Facility and the other
Loan Documents, including in each case in respect of the principal of and
interest on the loans made or letters of credit issued thereunder, and all
reimbursement obligations, fees, indemnification payments and other amounts
whatsoever, whether direct or indirect, absolute or contingent, now or hereafter
from time to time owing to the Revolving Administrative Agent or the Revolving
Lenders or any of them under or in respect of the Revolving Credit Facility and
the other Loan Documents, and including all interest and expenses accrued or
incurred subsequent to the commencement of any bankruptcy or insolvency
proceeding with respect to the Borrower, whether or not such interest or
expenses are allowed as a claim in such proceeding; provided that Credit
Agreement Obligations shall not include any Excluded Swap Obligation.

“Custodian” means State Street Bank and Trust Company, or any other financial
institution mutually agreeable to the Collateral Agent and the Borrower, as
custodian holding documentation for Portfolio Investments, and accounts of the
Obligors holding Portfolio Investments, on behalf of the Obligors and, pursuant
to the Custodian Agreement, the Collateral Agent. The term “Custodian” includes
any agent or sub-custodian acting on behalf of the Custodian.

“Custodian Agreement” means a control agreement entered into by and among an
Obligor, the Collateral Agent and a Custodian, in form and substance reasonably
acceptable to the Collateral Agent.

“Debt Documents” means, collectively, the Revolving Credit Facility, any Swap
Agreement evidencing or relating to any Swap Agreement Obligations and the
Security Documents.

“Deliver”, “Delivered” or “Delivery” (whether to the Collateral Agent or
otherwise) means, with respect to any Portfolio Investment of any Obligor or
other Collateral, that such Portfolio Investment or other Collateral is held,
registered or covered by a recorded UCC-1 financing statement as described
below, in each case in a manner reasonably satisfactory to the Collateral Agent:

(a)

subject to clause (l) below, in the case of each Certificated Security (other
than a Special Equity Interest, U.S. Government Security, Clearing Corporation
Security, Euroclear Security or Clearstream Security), that such Certificated
Security is either (i) in the possession of the Collateral Agent and registered
in the name of the Collateral Agent (or its nominee) or Indorsed to the
Collateral Agent or in blank, or (ii) in the possession of the Custodian and
registered in the name of the Custodian (or its nominee) or Indorsed in blank
and, in the case of this clause (ii), the Custodian has either (A) agreed in
documentation reasonably acceptable to the Collateral Agent (it being understood
that the Custodian Agreement dated as of the Effective Date is reasonably
acceptable to the Collateral Agent) to hold such Certificated Security as bailee
on behalf of the Collateral Agent or (B) credited the same to a Securities
Account for which the Custodian is a Securities Intermediary and has agreed that
such Certificated Security constitutes a Financial Asset and that the Collateral
Agent has NYUCC Control over such Securities Account;

 



 3 

 

 

(b)

subject to clause (l) below, in the case of each Instrument, that such
Instrument is either (i) in the possession of the Collateral Agent and indorsed
to the Collateral Agent or in blank or (ii) in the possession of the Custodian
and the Custodian has either (x) agreed (it being understood that the Custodian
Agreement dated as of the Effective Date is reasonably acceptable to the
Collateral Agent) to hold such Instrument as agent or bailee on behalf of the
Collateral Agent or (y) credited the same to a Securities Account for which the
Custodian is a Securities Intermediary and has agreed that such Instrument
constitutes a Financial Asset and that the Collateral Agent has NYUCC Control
over such Securities Account;

(c)

subject to clause (l) below, in the case of each Uncertificated Security (other
than a Special Equity Interest, U.S. Government Security, Clearing Corporation
Security, Euroclear Security or Clearstream Security), that such Uncertificated
Security is either (i) registered on the books of the issuer thereof to the
Collateral Agent (or its nominee), or (ii) registered on the books of the issuer
thereof to the Custodian (or its nominee) under an arrangement where the
Custodian has credited the same to a Securities Account for which the Custodian
is a Securities Intermediary and has agreed that such Uncertificated Security
constitutes a Financial Asset and that the Collateral Agent has NYUCC Control
over such Securities Account;

(d)

subject to clause (l) below, in the case of each Clearing Corporation Security,
that such Clearing Corporation Security is either (i) credited to a Securities
Account of the Collateral Agent at such Clearing Corporation (and, if such
Clearing Corporation Security is a Certificated Security, that the same is in
the possession of such Clearing Corporation, or of an agent or custodian on its
behalf), or (ii) credited to a Securities Account of the Custodian at such
Clearing Corporation (and, if a Certificated Security, so held in the possession
of such Clearing Corporation, or of an agent or custodian on its behalf) and the
Security Entitlement of the Custodian in such Clearing Corporation Securities
Account has been credited by the Custodian to a Securities Account for which the
Custodian is a Securities Intermediary under an arrangement where the Custodian
has agreed that such Clearing Corporation Security constitutes a Financial Asset
and that the Collateral Agent has NYUCC Control over such Securities Account;

 



 4 

 

 

(e)

in the case of each Euroclear Security and Clearstream Security, that the
actions described in clause (d) above have been taken with respect to such
Security as if such Security were a Clearing Corporation Security and Euroclear
and Clearstream were Clearing Corporations; provided, that such additional
actions shall have been taken as shall be necessary under the law of Belgium (in
the case of Euroclear) and Luxembourg (in the case of Clearstream) to accord the
Collateral Agent rights substantially equivalent to NYUCC Control over such
Security under the NYUCC;

(f)

in the case of each U.S. Government Security, that such U.S. Government Security
is either (i) credited to a securities account of the Collateral Agent at a
Federal Reserve Bank, or (ii) credited to a Securities Account of the Custodian
at a Federal Reserve Bank and the Security Entitlement of the Custodian in such
Federal Reserve Bank Securities Account has been credited by the Custodian to a
Securities Account for which the Custodian is a Securities Intermediary under an
arrangement where the Custodian has agreed that such U.S. Government Security
constitutes a Financial Asset and that the Collateral Agent has NYUCC Control
over such Securities Account;

(g)

in the case of any Tangible Chattel Paper, that the original of such Tangible
Chattel Paper is either (i) in the possession of the Collateral Agent in the
United States or (ii) in the possession of the Custodian in the United States
under an arrangement where the Custodian has agreed to hold such Tangible
Chattel Paper as agent or bailee on behalf of the Collateral Agent, and in each
case any agreements that constitute or evidence such Tangible Chattel Paper is
free of any marks or notations indicating that it is then pledged, assigned or
otherwise conveyed to any Person other than the Collateral Agent;

(h)

subject to clause (m) below, in the case of each General Intangible (including
any participation in a debt obligation) of an Obligor organized in the United
States, that such General Intangible falls within the collateral description of
a UCC-1 financing statement, naming the relevant Obligor as debtor and the
Collateral Agent as secured party and filed (x) in the jurisdiction of
organization of such Obligor, in the case of an Obligor that is a “registered
organization” (as defined in the NYUCC) or (y) in such other filing office as
may be required for perfection by filing under the Uniform Commercial Code as in
effect in any applicable jurisdiction, in the case of any other Obligor;
provided that in the case of a participation in a debt obligation where such
debt obligation is evidenced by an Instrument, any of the following: (i) the
criteria in clause (b) above have been satisfied with respect to such
Instrument, (ii) such Instrument is in the possession of the applicable
participating institution in the United States, and such participating
institution has agreed that it holds possession of such Instrument for the
benefit of the Collateral Agent (or for the benefit of the Custodian, and the
Custodian has agreed that it holds the interest in such Instrument as agent or
bailee on behalf of the Collateral Agent) or (iii) such Instrument is in the
possession of the applicable participating institution outside of the United
States and the relevant Obligor has taken or caused such participating
institution (and, if applicable, the obligor that issued such Instrument) to
take such actions as shall be necessary under the law of the jurisdiction where
such Instrument is physically located to accord the Collateral Agent rights
substantially equivalent to NYUCC Control over such Instrument under the NYUCC;

 



 5 

 

 

(i)

subject to clause (m) below, in the case of each General Intangible (including
any participation in a debt obligation) of an Obligor not organized in the
United States, that such Obligor shall have taken such action as shall be
necessary to accord the Collateral Agent rights substantially equivalent to a
perfected first-priority (subject to Liens permitted pursuant to the Debt
Documents) security interest in such General Intangible under the NYUCC;

(j)

in the case of any Deposit Account or Securities Account, that the bank or
Securities Intermediary at which such Deposit Account or Securities Account, as
applicable, is located has agreed that the Collateral Agent has NYUCC Control
over such Deposit Account or Securities Account, or that such Deposit Account or
Securities Account is in the name of the Custodian and the Custodian has
credited its rights in respect of such Deposit Account or Securities Account
(the “Underlying Accounts”) to a Securities Account for which the Custodian is a
Securities Intermediary under an arrangement where the Custodian has agreed that
the rights of the Custodian in such Underlying Accounts constitute a Financial
Asset and that the Collateral Agent has NYUCC Control over such Securities
Account;

(k)

in the case of any money (regardless of currency), that such money has been
credited to a Deposit Account or Securities Account over which the Collateral
Agent has NYUCC Control as described in clause (j) above;

(l)

in the case of any Certificated Security, Uncertificated Security or Instrument
or Special Equity Interest either physically located outside of the United
States or issued by a Person organized outside of the United States, that such
additional actions shall have been taken as shall be necessary under applicable
law to accord the Collateral Agent rights substantially equivalent to those
accorded to a secured party under the NYUCC that has possession or control of
such Certificated Security, Uncertificated Security, Instrument or Special
Equity Interest;

(m)

in the case of each Portfolio Investment of any Obligor consisting of a Bank
Loan, in addition to all other actions required to be taken hereunder, that all
actions shall have been taken as required by Section 5.08(c)(iv) of the
Revolving Credit Facility;

(n)

subject to clause (l) above, in the case of a Special Equity Interest
constituting a Certificated Security, that the holder of the first Lien on such
Certificated Security has possession of such Certificated Security in the United
States (which has been registered in the name of such holder (or its nominee) or
Indorsed to such holder or in blank) and has agreed to deliver the certificates
evidencing such Certificated Security directly to the Collateral Agent upon the
discharge of such Lien and has acknowledged that it holds such certificates for
the Collateral Agent subject to such Lien (it being understood that, upon
receipt of any such Certificated Security, if so requested by the Borrower the
Collateral Agent shall deliver the same to the Custodian to be held in
accordance with the provisions of clause (a) above) and, in the case of a
Special Equity Interest constituting an Uncertificated Security, that the holder
of the first Lien on such Uncertificated Security has been registered as the
holder thereof on the books of the issuer thereof and acknowledged that it holds
such Uncertificated Security for the Collateral Agent subject to such Lien; and

 



 6 

 

 

(o)

in the case of each Portfolio Investment of any Obligor or other Collateral not
of a type covered by the foregoing clauses (a) through (n), that such Portfolio
Investment or other Collateral (to the extent required to be “Delivered”
pursuant to Section 6.01(a)) has been transferred to the Collateral Agent in
accordance with applicable law and regulation.

Notwithstanding the foregoing, any Instrument or Promissory Note in which the
Collateral Agent has a first-priority perfected security interest pursuant to a
valid Uniform Commercial Code filing may satisfy the requirements of the
definition “Deliver”, “Delivered” and “Delivery” if it otherwise satisfies all
the requirements hereof notwithstanding the fact that it is not in the physical
possession of the Collateral Agent or the Custodian (x) if such Portfolio
Investment is owned by such Obligor on the date of this Agreement, if such
Instrument or Promissory Note is in the possession of the Collateral Agent or
the Custodian as required above within 30 Business Days from the date hereof,
and (y) (1) if such Portfolio Investment is acquired by the Obligor after the
date hereof, if such Instrument or Promissory Note is in the possession of the
Collateral Agent or the Custodian as required above within 10 Business Days of
the acquisition of the Portfolio Investment relating to such Instrument or
Promissory Note and (2) as a result of the syndication, sale, transfer,
assignment or exchange of a portion of a Portfolio Investment relating to such
Instrument or Promissory Note, if the Borrower, within 20 Business Days,
receives new or additional Instruments or Promissory Notes in connection with
such syndication, sale, transfer, assignment or exchange and such new or
additional Instruments or Promissory Notes are in the possession of the
Collateral Agent or the Custodian as required above.

Notwithstanding the foregoing, any Portfolio Investment the purchase of which
has not yet settled shall satisfy the requirements of the definition “Deliver”,
“Delivered” and “Delivery” if the trade ticket or other applicable documentation
evidencing the agreement to purchase such Portfolio Investment is either (i) in
the possession of the Collateral Agent in the United States or (ii) in the
possession of the Custodian in the United States under an arrangement where the
Custodian has agreed to hold such documentation as agent or bailee on behalf of
the Collateral Agent.

 



 7 

 

 

“Depositary” means The Depositary Trust Company, its nominees and their
respective successors.

“Enforcement Action” means an action under applicable law to (a) foreclose,
execute, levy, or collect on, take possession or control of, sell or otherwise
realize upon (judicially or non-judicially), or lease, license, or otherwise
dispose of (whether publicly or privately), Collateral, or otherwise exercise or
enforce remedial rights with respect to Collateral under the Security Documents
(including by way of set-off, recoupment notification of a public or private
sale or other disposition pursuant to the NYUCC or other applicable law,
notification to account debtors, notification to depositary banks under deposit
account control agreements, or exercise of rights under landlord consents, if
applicable), (b) solicit bids from third parties to conduct the liquidation or
disposition of Collateral or to engage or retain sales brokers, marketing
agents, investment bankers, accountants, appraisers, auctioneers, or other third
parties for the purposes of valuing, marketing, promoting, and selling
Collateral, (c) to receive a transfer of Collateral in satisfaction of the
Secured Obligations, (d) to otherwise enforce a security interest or exercise
another right or remedy, as a secured creditor or otherwise, pertaining to the
Collateral at law, in equity, or pursuant to the Debt Documents (including the
commencement of applicable legal proceedings or other actions with respect to
all or any portion of the Collateral to facilitate the actions described in the
preceding clauses, and exercising voting rights in respect of equity interests
comprising Collateral); provided that “Enforcement Action” will not be deemed to
include (x) actions in preparation for any of the foregoing and (y) actions to
preserve rights of the Obligors, Collateral Agent and/or the Secured Parties in
and to the Collateral.

“Euroclear” means Euroclear Bank, S.A., as operator of the Euroclear system.

“Euroclear Security” means a Security that (a) is a debt or equity Security and
(b) is capable of being transferred to an Agent Member’s account at Euroclear,
whether or not such transfer has occurred.

“Event of Default” means any “Event of Default” under and as defined in the
Revolving Credit Facility, and any event or condition that enables or permits
(after giving effect to any applicable grace or cure periods) the holder or
holders of any Swap Agreement Obligations or any trustee or agent on its or
their behalf to cause any Swap Agreement Obligations to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity.

“Excluded Accounts” means, with respect to Deposit Accounts or Securities
Accounts, (i) any account exclusively used for payroll, payroll taxes and other
employee wage, health and benefit payments, including pension fund and 401(k)
accounts, (ii) any withholding tax account, (iii) any fiduciary accounts or any
account for which any Obligor is the servicer for another Person or any “Agency
Account” pursuant to the Revolving Credit Facility, (iv) for the avoidance of
doubt, any “escrow” or analogous account in which an Obligor has an interest,
(v) to the extent constituting a Permitted Lien, any account which exclusively
holds cash collateral posted as margin to secure any Swap Agreement, (vi) any
account in which the aggregate value of deposits therein, together with all
other such accounts under this clause (vi), does not at any time exceed $75,000,
and (vii) any account which exclusively receives tax distributions from any
Portfolio Investment (provided that all funds deposited in such account are
promptly remitted to pay taxes of such Obligor); provided that, the term
“Excluded Accounts” shall not include any account subject to the Custodian
Agreement.

 



 8 

 

 

“Excluded Assets” means, individually and collectively, (i) any Excluded Equity
Interest, (ii) any Excluded Account, (iii) any intent-to-use application for
United States trademark registration and (iv) any Equity Interest in a Portfolio
Investment that is issued as an “equity kicker” to holders of subordinated debt
and is pledged to secure senior debt of such Portfolio Investment to the extent
prohibited thereby.

“Excluded Equity Interest” means any (i) Equity Interest of a CFC or a
Transparent Subsidiary, other than (x) non-voting Equity Interests in a CFC or
Transparent Subsidiary, as applicable, that are directly held by an Obligor, and
(y) 65% of the voting Equity Interests in a CFC or Transparent Subsidiary, as
applicable, that are directly held by an Obligor, and (ii) Equity Interests
issued by any Tax Blocker Subsidiary; provided, that if any such CFC,
Transparent Subsidiary or Tax Blocker Subsidiary shall at any time cease to be a
CFC, Transparent Subsidiary or Tax Blocker Subsidiary, as applicable, pursuant
to the Revolving Credit Facility or otherwise, the Equity Interests issued by
such Person shall no longer constitute Excluded Equity Interests and shall
become part of the Collateral hereunder.

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Agreement Obligation if, and to the extent that, all or a portion of the
Guarantee of such Subsidiary Guarantor, or the grant by such Subsidiary
Guarantor of a security interest to secure, such Swap Agreement Obligation (or
any Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act at the time the
Guarantee of such Subsidiary Guarantor becomes effective with respect to such
specific Swap Agreement Obligation. If a Swap Agreement Obligation arises under
a master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Agreement Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal.

“GAAP” means generally accepted accounting principles in the United States.

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit A, between the Collateral Agent and an
entity that, pursuant to Section 6.05, is required to become a “Subsidiary
Guarantor” hereunder (with such changes as the Collateral Agent shall reasonably
request, consistent with the requirements of Section 6.05, or to which the
Collateral Agent shall otherwise consent).

 



 9 

 

 

“Guaranteed Obligations” means, collectively, the Credit Agreement Obligations
and the Swap Agreement Obligations.

“Indorsed” means, with respect to any Certificated Security, that such
Certificated Security has been assigned or transferred to the applicable
transferee pursuant to an effective Indorsement.

“Intellectual Property” means, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.

“Luxembourg” means the Grand Duchy of Luxembourg.

“NYUCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“NYUCC Control” means “control” as defined in Section 9-104, 9-105, 9-106 or
9-107 of the NYUCC.

“Obligors” has the meaning given to such term in the preamble of this Agreement.
For the avoidance of doubt, the term “Obligor” shall exclude CFCs, Transparent
Subsidiaries and Tax Blocker Subsidiaries.

“Patent Licenses” means all agreements providing for the granting of any right
in or to Patents (whether such Obligor is licensee or licensor thereunder)
including each agreement referred to in Annex 2.11 hereto.

“Patents” means all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including: (i) each patent and patent application referred to in
Annex 2.11 hereto, (ii) all reissues, divisions, continuations,
continuations-in-part, extensions, renewals, and reexaminations thereof,
(iii) all rights corresponding thereto throughout the world, (iv) all inventions
and improvements described therein, (v) all rights to sue for past, present and
future infringements thereof, and (vi) all proceeds of the foregoing, including
licenses, royalties, income, payments, claims, damages, and proceeds of suit.

“Permitted Liens” means any Liens (other than the Liens created or provided
under this Agreement or the other Security Documents) not prohibited by the
provisions of the Revolving Credit Facility, including with respect to a Special
Equity Interest any Lien in favor of a creditor of the issuer of such Special
Equity Interest as contemplated by the definition of such term in the Revolving
Credit Facility.

“Pledge Supplement” means a supplement to this Agreement substantially in the
form of Exhibit C.

“Pledged Debt” means all indebtedness owed to any Obligor (other than Portfolio
Investments (unless issued by a Subsidiary)), the instruments (if any)
evidencing such indebtedness (including the instruments described on Annex 2.08
hereto) and all interest, cash, instruments and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such indebtedness.

 



 10 

 

 

“Pledged Equity Interests” means all Equity Interests (other than Excluded
Equity Interests) owned by any Obligor issued by any Subsidiary of such Obligor
(including the Equity Interests described on Annex 2.07 hereto) and the
certificates, if any, representing such Equity Interests and any interest of
such Obligor in the entries on the books of the issuer of such Equity Interests
or on the books of any Securities Intermediary pertaining to such Equity
Interests, and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such Equity Interests.

“Pledged Interests” means all Pledged Debt and Pledged Equity Interests.

“Qualified ECP Guarantor” shall mean, in respect of any Swap Agreement
Obligation, each Subsidiary Guarantor that has total assets exceeding
$10,000,000 at the time the relevant Guarantee or grant of the relevant security
interest becomes effective with respect to such Swap Agreement Obligation or
such other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” by entering into
a keepwell under section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Required Secured Parties” has the meaning given to the term “Required Lenders”
in the Revolving Credit Facility.

“Revolving Administrative Agent” has the meaning assigned to such term in the
preamble of this Agreement.

“Revolving Credit Facility” means (i) the Senior Secured Revolving Credit
Agreement, dated as of May 18, 2016, among the Borrower, the lenders party
thereto and Barclays, as administrative agent (the “Existing Revolving Credit
Agreement”) and (ii) any amendment, modification, supplement, amendment and
restatement, extension, refinancing or replacement of the Existing Revolving
Credit Agreement (or to any such amendment, modification, supplement, amendment
and restatement, extension, refinancing or replacement).

“Revolving Lender” means any “Lender” (as defined in the Revolving Credit
Facility) that is from time to time party to the Revolving Credit Facility.

“Revolving Loans” means the Loans made by the Revolving Lenders to the Borrower
pursuant to the Revolving Credit Facility.

“Secured Obligations” means, collectively, (a) in the case of the Borrower, the
Credit Agreement Obligations and the Swap Agreement Obligations, (b) in the case
of the Subsidiary Guarantors, the obligations of the Subsidiary Guarantors in
respect of the Guaranteed Obligations pursuant to Section 3.01 and (c) in the
case of all Obligors, all present and future obligations of the Obligors to the
Secured Parties, or any of them, hereunder or under any other Security Document;
provided that Secured Obligations shall not include any Excluded Swap
Obligation.

 



 11 

 

 

“Secured Party” means, collectively, the Revolving Lenders (including those
holding Swap Agreement Obligations), the Revolving Administrative Agent and each
Person that is not a Revolving Lender and is owed a Swap Agreement Obligation of
the type described in, and subject to the conditions set forth in, the second
paragraph of the definition of “Swap Agreement Obligations” and the Collateral
Agent.

“Security Documents” means, collectively, this Agreement, the FSEP Pledge
Agreement, the Custodian Agreement and all other assignments, pledge agreements,
security agreements, control agreements, custodial agreements and other
instruments executed and delivered at any time by FSEP or any of the Obligors
pursuant hereto, to the FSEP Pledge Agreement or otherwise providing or relating
to any collateral security for any of the Secured Obligations or the FSEP Pledge
Agreement, as applicable.

“Subsidiary Guarantors” has the meaning given to such term in the preamble of
this Agreement.

“Swap Agreement Obligations” means, collectively, all obligations of any Obligor
to any Revolving Lender under any Swap Agreement that has been designated by the
Borrower by notice to the Collateral Agent as being secured by this Agreement,
including in each case all margin payments, termination payments, fees,
indemnification payments and other amounts whatsoever, whether direct or
indirect, absolute or contingent, now or hereafter from time to time owing to
such Revolving Lender (or any Affiliate thereof) under such Swap Agreement, and
including all interest and expenses accrued or incurred subsequent to the
commencement of any bankruptcy or insolvency proceeding with respect to such
Obligor, whether or not such interest or expenses are allowed as a claim in such
proceeding; provided, that Swap Agreement Obligations shall not include any
Excluded Swap Obligation.

For purposes hereof, it is understood that any such obligations of any Obligor
to a Person arising under a Swap Agreement entered into at the time such Person
(or an Affiliate thereof) is a “Revolving Lender” party to the Revolving Credit
Facility shall nevertheless continue to constitute Swap Agreement Obligations
for purposes hereof, notwithstanding that such Person (or its Affiliate) may
have assigned all of its Loans and other interests in the Revolving Credit
Facility and, therefore, at the time a claim is to be made in respect of such
obligations, such Person (or its Affiliate) is no longer a “Revolving Lender”
party to the Revolving Credit Facility; provided that neither such Person nor
any such Affiliate shall be entitled to the benefits of this Agreement (and such
obligations shall not constitute Swap Agreement Obligations hereunder) unless,
at or prior to the time it ceased to be a Revolving Lender hereunder, it shall
have notified the Collateral Agent in writing of the existence of such
agreement. Subject to and without limiting the preceding sentence, any Affiliate
of a Revolving Lender that is a party to a Swap Agreement shall be included in
the term “Revolving Lender” for purposes of this Agreement solely for purposes
of the rights and obligations arising hereunder in respect of such Swap
Agreement and the Swap Agreement Obligations thereunder.

 



 12 

 

 

The designation of any Swap Agreement as being secured by this Agreement in
accordance with the first paragraph under this definition of “Swap Agreement
Obligations” shall not create in favor of any Revolving Lender or any Affiliate
thereof that is a party thereto (i) any rights in connection with the management
or release of any Collateral or of the obligations of any Obligor under this
Agreement or (ii) any rights to consent to any amendment, waiver or other matter
under this Agreement or any other Loan Document. Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, as applicable, no
provider or holder of any Swap Agreement Obligations (other than in its capacity
as Revolving Administrative Agent, Collateral Agent or Revolving Lender to the
extent applicable) has any individual right to enforce this Agreement or bring
any remedies with respect to any Lien on Collateral granted pursuant to the Loan
Documents. By accepting the benefits of this Agreement, such party shall be
deemed to have appointed the Collateral Agent as its agent and agreed to be
bound by this Agreement as a Secured Party, subject to the limitations set forth
in the preceding sentence.

“Trademark Licenses” means any and all agreements providing for the granting of
any right in or to Trademarks (whether such Obligor is licensee or licensor
thereunder) including each agreement referred to in Annex 2.11 hereto.

“Trademarks” means all United States and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, and all registrations and applications for any of the foregoing
including: (i) the registrations and applications referred to in Annex 2.11
hereto, (ii) all extensions or renewals of any of the foregoing, (iii) all of
the goodwill of the business connected with the use of and symbolized by the
foregoing, (iv) the right to sue for past, present and future infringement or
dilution of any of the foregoing or for any injury to goodwill, and (v) all
proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages, and proceeds of suit.

“Trade Secret Licenses” means any and all agreements providing for the granting
of any right in or to Trade Secrets (whether such Obligor is licensee or
licensor thereunder) including each agreement referred to in Annex 2.11 hereto.

“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including: (i) the right to sue for past, present and future misappropriation or
other violation of any Trade Secret, and (ii) all proceeds of the foregoing,
including licenses, royalties, income, payments, claims, damages, and proceeds
of suit.

 



 13 

 

 

1.03

Terms Generally. Unless otherwise defined herein, terms defined in the Revolving
Credit Facility are used herein as therein defined. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein,
in the Revolving Credit Facility or therein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignment set forth herein or in the applicable
Debt Document), (c) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Sections, Exhibits and Annexes shall be construed to refer to Sections of, and
Exhibits and Annexes to, this Agreement and (e) the

 14 

 

words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

Section 2.

Representations and Warranties. Each Obligor represents and warrants to the
Secured Parties that:

2.01

Organization. Such Obligor is duly organized or incorporated, validly existing
and in good standing under the laws of the jurisdiction of its organization or
incorporation.

2.02

Authorization; Enforceability. The execution, delivery and performance of this
Agreement, and the granting of the Liens contemplated hereunder, are within such
Obligor’s corporate, limited liability company or other powers and have been
duly authorized by all necessary corporate, limited liability company or other
action, including by all necessary shareholder or member action. This Agreement
has been duly executed and delivered by such Obligor and constitutes a legal,
valid and binding obligation of such Obligor, enforceable in accordance with its
terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

2.03

Governmental Approvals; No Conflicts. The execution, delivery and performance of
this Agreement, and the granting of the Liens contemplated hereunder, (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except for (i) such as have been or will
be obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant hereto or under the other
Security Documents, (b) will not violate any applicable law or regulation or the
charter, by-laws, certificate of formation, limited liability company agreement
or other organizational documents of any Obligor or any order of any
Governmental Authority, (c) will not violate or result in a default in any
material respect under any indenture, agreement or other instrument binding upon
any Obligor or any of its assets, or give rise to a right thereunder to require
any payment to be made by any such Person, and (d) except for the Liens created
pursuant hereto or under the other Security Documents, will not result in the
creation or imposition of any Lien on any asset of any Obligor (other than
Permitted Liens).

 



 15 

 

 

2.04

Title. Such Obligor is the sole beneficial owner of the Collateral in which a
security interest is granted by such Obligor hereunder and no Lien exists upon
such Collateral other than the security interest created or provided for herein
or the other Security Documents , which security interest constitutes a valid
first and prior perfected Lien (subject to Eligible Liens) on the Collateral
included in the calculation of Total Portfolio Value and (subject to Permitted
Liens) on all other Collateral (except that any such security interest in a
Special Equity Interest may be subject to a Lien in favor of a creditor of the
issuer of such Special Equity Interest as contemplated by the definition of such
term in the Revolving Credit Facility).

2.05

Names, Etc. As of the date hereof, the full and correct legal name, type of
organization, jurisdiction of organization, organizational ID number (if
applicable) and place of business (or, if more than one, chief executive office)
of each Obligor as of the date hereof are correctly set forth in Annex 2.05 (and
of each Subsidiary Guarantor as of the date of the Guarantee Assumption
Agreement referred to below are set forth in the supplement to Annex 2.05 in
Appendix A to the Guarantee Assumption Agreement executed and delivered by such
Obligor pursuant to Section 6.05).

2.06

Changes in Circumstances. No Obligor has (a) within the period of four months
prior to the date hereof (or, in the case of any Subsidiary Guarantor, within
the period of four months prior to the date it becomes a party hereto pursuant
to a Guarantee Assumption Agreement), changed its location (as defined in
Section 9-307 of the NYUCC), (b) as of the date hereof (or, with respect to any
Subsidiary Guarantor, as of the date it becomes a party hereto pursuant to a
Guarantee Assumption Agreement), changed its name or (c) as of the date hereof
(or, with respect to any Subsidiary Guarantor, as of the date it becomes a party
hereto pursuant to a Guarantee Assumption Agreement), become a “new debtor” (as
defined in Section 9-102(a)(56) of the NYUCC) with respect to a currently
effective security agreement previously entered into by any other Person and
binding upon such Obligor, in each case except as notified in writing to the
Collateral Agent prior to the date hereof (or, in the case of any Subsidiary
Guarantor, prior to the date it becomes a party hereto pursuant to a Guarantee
Assumption Agreement).

2.07

Pledged Equity Interests. (i) Annex 2.07 sets forth a complete and correct list
of all Pledged Equity Interests owned by any Obligor on the date hereof (or
owned by a Subsidiary Guarantor on the date it becomes a party hereto pursuant
to a Guarantee Assumption Agreement) and on the date hereof or thereof such
Pledged Equity Interests constitute the percentage of issued and outstanding
shares of stock, percentage of membership interests, percentage of partnership
interests or percentage of beneficial interest of the respective issuers thereof
indicated on Annex 2.07; (ii) on the date hereof or thereof the Obligors listed
on Annex 2.07 are the record and beneficial owners of the Pledged Equity
Interests free of all Liens, rights or claims of other Persons and there are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any Pledged
Equity Interests; and (iii) no consent of any Person including any other general
or limited partner, any other member of a limited liability company, any other
shareholder or any other trust beneficiary is necessary in connection with the
creation, perfection or first priority (subject to Eligible Liens on the
Collateral included in the calculation of Total Portfolio Value and subject to
Permitted Liens on all other Collateral) status of the security interest of the
Collateral Agent in any Pledged Equity Interests or the exercise by the
Collateral Agent of the voting or other rights provided for in this Agreement or
the exercise of remedies in respect thereof.

 



 16 

 

 

2.08

Promissory Notes. Annex 2.08 sets forth a complete and correct list of all
Promissory Notes (other than any previously Delivered to the Custodian or held
in a Securities Account referred to in Annex 2.09) held by any Obligor on the
date hereof (or held by a Subsidiary Guarantor on the date it becomes a party
hereto pursuant to a Guarantee Assumption Agreement) that are either included in
the calculation of Total Portfolio Value or have an aggregate unpaid principal
amount in excess of $75,000.

2.09

Deposit Accounts and Securities Accounts. Annex 2.09 sets forth a complete and
correct list of all Deposit Accounts, Securities Accounts and Commodity Accounts
of the Obligors on the date hereof (and of any Subsidiary Guarantor on the date
it becomes a party hereto pursuant to a Guarantee Assumption Agreement).

2.10

Commercial Tort Claims. Annex 2.10 sets forth a complete and correct list of all
Commercial Tort Claims of the Obligors on the date hereof (and of any Subsidiary
Guarantor on the date it becomes a party hereto pursuant to a Guarantee
Assumption Agreement).

2.11

Intellectual Property and Licenses.

(a)

Annex 2.11 sets forth a true and complete list on the date hereof (or on the
date a Subsidiary Guarantor becomes a party hereto pursuant to a Guarantee
Assumption Agreement) of (i) all United States, state and foreign registrations
of and applications for Patents, Trademarks, and Copyrights owned by each
Obligor and (ii) all Patent Licenses, Trademark Licenses, Trade Secret Licenses
and Copyright Licenses material to the business of such Obligor;

(b)

on the date hereof or thereof each Obligor is the sole and exclusive owner of
the entire right, title, and interest in and to all Intellectual Property listed
on Annex 2.11, and to each Obligor’s knowledge, owns or has as of the date
hereof or thereof the valid right to use all other Intellectual Property used in
or necessary to conduct its business, free and clear of all Liens, claims,
encumbrances and licenses, except for Permitted Liens and the licenses set forth
on Annex 2.11;

 



 17 

 

 

(c)

to each Obligor’s knowledge, on the date hereof or thereof all Intellectual
Property owned by the Obligors is subsisting and has not been adjudged invalid
or unenforceable, in whole or in part, and as of the date hereof or thereof each
Obligor has performed all acts and has paid all renewal, maintenance, and other
fees and taxes required to maintain each and every registration and application
of Copyrights, Patents and Trademarks in full force and effect;

(d)

to each Obligor’s knowledge, on the date hereof or thereof all Intellectual
Property set forth in Annex 2.11 is valid and enforceable; no holding, decision,
or judgment has been rendered against any Obligor in any action or proceeding
before any court or administrative authority challenging the validity of, any
Obligor’s right to register, or any Obligor’s rights to own or use, any
Intellectual Property and no such action or proceeding is pending or, to each
Obligor’s knowledge, threatened;

(e)

on the date hereof or thereof all registrations and applications for Copyrights,
Patents and Trademarks owned by the Obligors are standing in the name of an
Obligor, and none of the Trademarks, Patents, Copyrights or Trade Secrets owned
by the Obligors has been licensed by any Obligor to any Affiliate or third
party, except as disclosed in Annex 2.11;

(f)

as of the date hereof or thereof each Obligor has been using appropriate
statutory notice of registration in connection with its use of registered
Trademarks, proper marking practices in connection with the use of Patents, and
appropriate notice of copyright in connection with the publication of
Copyrights, in each case if material to the business of such Obligor;

(g)

as of the date hereof or thereof each Obligor uses adequate standards of quality
in the manufacture, distribution, and sale of all products sold and in the
provision of all services rendered under or in connection with all Trademarks
owned by or licensed to such Obligor and has taken all action reasonably
necessary to ensure that all licensees of such Trademarks use such adequate
standards of quality;

(h)

to each Obligor’s knowledge, as of the date hereof or thereof the conduct of
each Obligor’s business does not infringe upon or otherwise violate any
trademark, patent, copyright, trade secret or other intellectual property right
owned or controlled by a third party, and no claim has been made, in writing,
that the use of any Intellectual Property owned or used by any Obligor (or any
of its respective licensees) violates the asserted rights of any third party;

(i)

to each Obligor’s knowledge, as of the date hereof or thereof no third party is
infringing upon or otherwise violating any rights in any Intellectual Property
owned or used by such Obligor, or any of its respective licensees;

(j)

as of the date hereof or thereof, no settlement or consents, covenants not to
sue, nonassertion assurances, or releases have been entered into by any Obligor
or to which any Obligor is bound that adversely affect any Obligor’s rights to
own or use any Intellectual Property; and

 



 18 

 

 

(k)

as of the date hereof or thereof, no Obligor has made a previous assignment,
sale, transfer or agreement constituting a present or future assignment, sale,
transfer or agreement of any Intellectual Property that has not been terminated
or released, and there is no effective financing statement or other document or
instrument now executed, or on file or recorded in any public office, granting a
security interest in or otherwise encumbering any part of the Intellectual
Property, other than in favor of the Collateral Agent.

Section 3.

Guarantee.

3.01

The Guarantee. The Subsidiary Guarantors hereby jointly and severally guarantee
to the Collateral Agent for the benefit of each of the Secured Parties and their
respective successors and assigns the prompt payment in full when due (whether
at stated maturity, by acceleration or otherwise) of the Guaranteed Obligations.
The Subsidiary Guarantors hereby further jointly and severally agree that if the
Borrower shall fail to pay in full when due (whether at stated or extended
maturity, by acceleration or otherwise) any of the Guaranteed Obligations, the
Subsidiary Guarantors will jointly and severally pay the same without any demand
or notice whatsoever, and that in the case of any extension of time of payment
or renewal of any of the Guaranteed Obligations, the same will be promptly paid
in full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

3.02

Obligations Unconditional. The obligations of the Subsidiary Guarantors under
Section 3.01 are irrevocable, absolute and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of the Borrower under this Agreement, the other Debt
Documents or any other agreement or instrument referred to herein or therein, or
any substitution, release or exchange of any other guarantee of or security for
any of the Guaranteed Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor (other than the satisfaction in full of the Guaranteed Obligations),
it being the intent of this Section 3 that the obligations of the Subsidiary
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not alter or
impair the liability of the Subsidiary Guarantors hereunder, which shall remain
absolute and unconditional as described above:

(a)

at any time or from time to time, without notice to the Subsidiary Guarantors,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;

 



 19 

 

 

(b)

any of the acts mentioned in any of the provisions of this Agreement, the other
Debt Documents or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(c)

the maturity of any of the Guaranteed Obligations shall be accelerated, or any
of the Guaranteed Obligations shall be modified, supplemented or amended in any
respect, or any right under this Agreement, the other Debt Documents or any
other agreement or instrument referred to herein or therein shall be waived or
any other guarantee of any of the Guaranteed Obligations or any security
therefor (including the FSEP Guaranty) shall be released or exchanged in whole
or in part or otherwise dealt with; or

(d)

any lien or security interest granted to, or in favor of, any Secured Party as
security for any of the Guaranteed Obligations shall fail to be perfected.

The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever (except as expressly required by
this Agreement or any other Debt Document), and any requirement that any Secured
Party exhaust any right, power or remedy or proceed against the Borrower under
this Agreement, the other Debt Documents or any other agreement or instrument
referred to herein or therein, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations (including
FSEP).

3.03

Reinstatement. The obligations of the Subsidiary Guarantors under this Section 3
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of the Borrower in respect of the Guaranteed Obligations
is rescinded or must be otherwise restored by any holder of any of the
Guaranteed Obligations and such holder of a Guaranteed Obligation has returned
to the Borrower or its designee any such rescinded payment, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise, and the
Subsidiary Guarantors jointly and severally agree that they will indemnify the
Secured Parties on demand for all reasonable and documented out-of-pocket costs
and expenses (including reasonable and documented fees and other charges of a
single firm of counsel (but excluding the allocated costs of internal counsel))
incurred by the Secured Parties in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

3.04

Subrogation. The Subsidiary Guarantors hereby jointly and severally agree that
until the payment and satisfaction in full in cash of all Guaranteed Obligations
(other than unasserted, contingent obligations), and the expiration and
termination of all letters of credit or commitments to extend credit under all
Debt Documents, they shall not exercise any right or remedy arising by reason of
any performance by them of their guarantee in Section 3.01, whether by
subrogation or otherwise, against the Borrower or any other guarantor of any of
the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.

 



 20 

 

 

3.05

Remedies. The Subsidiary Guarantors jointly and severally agree that, as between
the Subsidiary Guarantors and the Secured Parties, a Guaranteed Obligation may
be declared to be forthwith due and payable as provided in the respective Debt
Document therefor including, in the case of the Revolving Credit Facility, the
provisions specifying the existence of an Event of Default (and shall be deemed
to have become automatically due and payable in the circumstances provided
therein including, in the case of the Revolving Credit Facility, such
provisions) for purposes of Section 3.01 notwithstanding any stay, injunction or
other prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower or any Subsidiary
Guarantors and that, in the event of such declaration (or such obligations being
deemed to have become automatically due and payable), such obligations (whether
or not due and payable by the Borrower) shall forthwith become due and payable
by the Subsidiary Guarantors for purposes of Section 3.01.

3.06

Continuing Guarantee. The guarantee in this Section 3 is a continuing guarantee
of payment (and not of collection), and shall apply to all Guaranteed
Obligations whenever arising.

3.07

Instrument for the Payment of Money. Each Subsidiary Guarantor hereby
acknowledges that the guarantee in this Section 3 constitutes an instrument for
the payment of money, and consents and agrees that any Secured Party, at its
sole option, in the event of a dispute by such Subsidiary Guarantor in the
payment of any moneys due hereunder, shall (to the extent permitted under
applicable law) have the right to bring motion action under New York CPLR
Section 3213.

3.08

Rights of Contribution. The Obligors hereby agree, as between themselves, that
if any Subsidiary Guarantor shall become an Excess Funding Guarantor (as defined
below) by reason of the payment by such Subsidiary Guarantor of any Guaranteed
Obligations, then each other Subsidiary Guarantor shall, on demand of such
Excess Funding Guarantor (but subject to the next sentence), pay to such Excess
Funding Guarantor an amount equal to such Subsidiary Guarantor’s Pro Rata Share
(as defined below and determined, for this purpose, without reference to the
properties, debts and liabilities of such Excess Funding Guarantor) of the
Excess Payment (as defined below) in respect of such Guaranteed Obligations. The
payment obligation of a Subsidiary Guarantor to any Excess Funding Guarantor
under this Section 3.08 shall be subordinate and subject in right of payment to
the prior payment in full of the obligations of such Subsidiary Guarantor under
the other provisions of this Section 3 and such Excess Funding Guarantor shall
not exercise any right or remedy with respect to such excess until payment and
satisfaction in full of all of such obligations.

For purposes of this Section 3.08, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an
amount in excess of its Pro Rata Share of such Guaranteed Obligations,
(ii) “Excess Payment” means, in respect of any Guaranteed Obligations, the
amount paid by an Excess Funding Guarantor in excess of its Pro Rata Share of
such Guaranteed Obligations and (iii) “Pro Rata Share” means, for any Subsidiary
Guarantor, the ratio (expressed as a percentage) of (x) the amount by which the
aggregate fair saleable value of all properties of such Subsidiary Guarantor
(excluding any shares of stock or other equity interest of any other Subsidiary
Guarantor) exceeds the amount of all the debts and liabilities of such
Subsidiary Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Subsidiary
Guarantor hereunder and any obligations of any other Subsidiary Guarantor that
have been Guaranteed by such Subsidiary Guarantor) to (y) the amount by which
the aggregate fair saleable value of all properties of the Borrower and all of
the Subsidiary Guarantors exceeds the amount of all the debts and liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of the Obligors hereunder) of the Borrower and all of
the Subsidiary Guarantors, determined with respect to any Subsidiary Guarantor
that is a party hereto as of the date of such determination.

 



 21 

 

 

3.09

General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate or other law, or any Federal or state bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Subsidiary Guarantor under Section 3.01
would otherwise, taking into account the provisions of Section 3.08, be held or
determined to be void, invalid or unenforceable, or subordinated to the claims
of any other creditors, on account of the amount of its liability under
Section 3.01, then, notwithstanding any other provision hereof to the contrary,
the amount of such liability shall, without any further action by such
Subsidiary Guarantor, any Secured Party or any other Person, be automatically
limited and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

3.10

Indemnity by Borrower. In addition to all such rights of indemnity and
subrogation as the Subsidiary Guarantors may have under applicable law (but
subject to Section 3.04), the Borrower agrees that (a) in the event a payment
shall be made by any Subsidiary Guarantor under this Agreement, the Borrower
shall indemnify such Subsidiary Guarantor for the full amount of such payment
and such Subsidiary Guarantor shall be subrogated to the rights of the Person to
whom such payment shall have been made to the extent of such payment and (b) in
the event any assets of any Subsidiary Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part the
Guaranteed Obligations, the Borrower shall indemnify such Subsidiary Guarantor
in an amount equal to the fair market value of the assets so sold.

3.11

Keepwell.

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Obligor to honor all of
its obligations under the guarantee contained in this Section 3 in respect of
Swap Agreement Obligations (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 3.11 for the maximum amount of such
liability that can be incurred without rendering its obligations under this
Section 3.11, or otherwise under the guarantee contained in this Section 3, as
it relates to such other Obligor, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until payment in full of all the Secured Obligations
(other than in respect of indemnities and contingent Obligations not then due
and payable). Each Qualified ECP Guarantor intends that this Section 3.11
constitute, and this Section 3.11 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Obligor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 



 22 

 

 

Section 4.

Collateral. As collateral security for the payment in full when due (whether at
stated maturity, by acceleration or otherwise) of its Secured Obligations, each
Obligor hereby pledges and grants to the Collateral Agent for the benefit of the
Secured Parties as hereinafter provided a security interest in all of such
Obligor’s right, title and interest in, to and under all of the following
property and assets, in each case whether tangible or intangible, wherever
located, and whether now owned by such Obligor or hereafter acquired and whether
now existing or hereafter coming into existence (all of the property described
in this Section 4, other than the property excluded pursuant to the proviso to
this Section 4, being collectively referred to herein as “Collateral”):

(a)

all Accounts, all Chattel Paper, all Deposit Accounts, all Documents, all
General Intangibles (including all Intellectual Property), all Instruments
(including all Promissory Notes), all Portfolio Investments, all Pledged Debt,
all Pledged Equity Interests, all Investment Property not covered by the
foregoing (including all Securities, all Securities Accounts and all Security
Entitlements with respect thereto and Financial Assets carried therein, and all
Commodity Accounts and Commodity Contracts), all letters of credit and
Letter-of-Credit Rights, all Money and all Goods (including Inventory and
Equipment), and all Commercial Tort Claims;

(b)

to the extent related to any Collateral, all Supporting Obligations;

(c)

to the extent related to any Collateral, all books, correspondence, credit
files, records, invoices and other papers (including all tapes, cards, computer
runs and other papers and documents in the possession or under the control of
such Obligor or any computer bureau or service company from time to time acting
for such Obligor); and

(d)

all Proceeds of any of the foregoing Collateral;

PROVIDED, HOWEVER, that (1) in no event shall the security interest granted
under this Section 4 attach to (and there shall be excluded from the definition
of “Collateral”) (A) any contract, property rights, obligation, instrument or
agreement to which an Obligor is a party (or to any of its rights or interests
thereunder) if the grant of such security interest would constitute or result in
either (i) the abandonment, invalidation or unenforceability of any right, title
or interest of such Obligor therein, (ii) a breach or termination pursuant to
the terms of, or a default under, any such contract, property rights,
obligation, instrument or agreement (other than to the extent that any such
terms would be rendered ineffective by Section 9-406, 9-407, 9-408 or 9-409 of
the Uniform Commercial Code as in effect in the relevant jurisdiction, or (iii)
any assets with respect to which applicable law prohibits the creation or
perfection of such security interests therein (other than to the extent that any
such prohibition is rendered ineffective by Section 9-406, 9-407, 9-408 or 9-409
of the Uniform Commercial Code as in effect in the relevant jurisdiction), or
(B) any Excluded Assets, and notwithstanding anything to the contrary provided
in this Agreement, the term “Collateral” shall not include, and the Obligors
shall not be deemed to have granted a security interest in, any Excluded Assets
and (2) the Obligors, may by notice to the Collateral Agent, exclude from the
grant of a security interest provided above in this Section 4 (and exclude from
the definition of “Collateral”), any Special Equity Interests designated by the
Borrower in reasonable detail to the Collateral Agent in such notice (it being
understood that the Borrower may at any later time rescind any such designation
by similar notice to the Collateral Agent).

 



 23 

 

 

Section 5.

Certain Agreements Among Secured Parties.

5.01

Priorities; Additional Collateral.

(a)

Pari Passu Status of Obligations. Each Secured Party by acceptance of the
benefits of this Agreement and the other Security Documents agrees that their
respective interests in the Security Documents and the Collateral shall rank
pari passu and that the Secured Obligations shall be equally and ratably secured
by the Security Documents subject to the terms hereof and the priority of
payment established in Section 7.06.

(b)

Sharing of Guarantees and Liens. Each Secured Party by acceptance of the
benefits of this Agreement and the other Security Documents agrees that (i) such
Secured Party will not accept from any Subsidiary of the Borrower any guarantee
of any of the Guaranteed Obligations unless such guarantor simultaneously
guarantees the payment of all of the Guaranteed Obligations owed to all Secured
Parties and (ii) such Secured Party will not hold, take, accept or obtain any
Lien upon any assets of any Obligor or any Subsidiary of the Borrower to secure
the payment and performance of the Secured Obligations except and to the extent
that such Lien is in favor of the Collateral Agent pursuant to this Agreement or
another Security Document to which the Collateral Agent is a party for the
benefit of all of the Secured Parties as provided herein.

Anything in this Section, or any other provision of this Agreement, to the
contrary notwithstanding, this Agreement shall be inapplicable to any
debtor-in-possession financing that may be provided by any Secured Party to the
Borrower or any of its Subsidiaries in any Federal or state bankruptcy or
insolvency proceeding, and no consent or approval of any other Secured Party
shall be required as a condition to the provision by any Secured Party of any
such financing, and no other Secured Party shall be entitled to share in any
Lien upon any Collateral granted to any Secured Party to secure repayment of
such debtor-in-possession financing; provided, that no Secured Party shall be
barred from objecting to any such financing on the basis of adequate protection
or any other grounds.

 



 24 

 

 

5.02

Turnover of Collateral. If a Secured Party acquires custody, control or
possession of any Collateral or the Proceeds therefrom, other than pursuant to
the terms of this Agreement or on account of any payment that is not expressly
prohibited hereby, such Secured Party shall promptly (but in any event within
five Business Days) cause such Collateral or Proceeds to be Delivered in
accordance with the provisions of this Agreement. Until such time as such
Secured Party shall have complied with the provisions of the immediately
preceding sentence, such Secured Party shall be deemed to hold such Collateral
and Proceeds in trust for the benefit of the Collateral Agent.

5.03

Cooperation of Secured Parties. Each Secured Party will cooperate with the
Collateral Agent and with each other Secured Party in the enforcement of the
Liens upon the Collateral and otherwise in order to accomplish the purposes of
this Agreement and the Security Documents.

5.04

Limitation upon Certain Independent Actions by Secured Parties. No Secured Party
shall have any right to institute any action or proceeding to enforce any term
or provision of the Security Documents or to enforce any of its rights in
respect of the Collateral or to exercise any other remedy pursuant to the
Security Documents or at law or in equity, for the purpose of realizing on the
Collateral, or by reason of jeopardy of any Collateral, or for the execution of
any trust or power hereunder (collectively, the “Specified Actions”), unless the
Required Secured Parties have delivered written instructions to the Collateral
Agent and the Collateral Agent shall have failed to act in accordance with such
instructions within 30 days thereafter. In such case but not otherwise, the
Required Secured Parties may appoint one Person to act on behalf of the Secured
Parties solely to take any of the Specified Actions (the “Appointed Party”),
and, upon the acceptance of its appointment as Appointed Party, the Appointed
Party shall be entitled to commence proceedings in any court of competent
jurisdiction or to take any other Specified Actions as the Collateral Agent
might have taken pursuant to this Agreement or the Security Documents (in
accordance with the directions of the Required Secured Parties). The Obligors
acknowledge and agree that should the Appointed Party act in accordance with
this provision, such Appointed Party will have all the rights, remedies,
benefits and powers as are granted to the Collateral Agent pursuant hereto or
pursuant to any Security Documents.

5.05

No Challenges. In no event shall any Secured Party take any action to challenge,
contest or dispute the validity, extent, enforceability, or priority of the
Collateral Agent’s Liens hereunder or under any other Security Document with
respect to any of the Collateral, or that would have the effect of invalidating
any such Lien or support any Person who takes any such action. Each of the
Secured Parties agrees that it will not take any action to challenge, contest or
dispute the validity, enforceability or secured status of any other Secured
Party’s claims against any Obligor (other than any such claim resulting from a
breach of this Agreement by a Secured Party, or any challenge, contest or
dispute alleging arithmetical error in the determination of a claim), or that
would have the effect of invalidating any such claim, or support any Person who
takes any such action.

 



 25 

 

 

5.06

Rights of Secured Parties as to Secured Obligations. Notwithstanding any other
provision of this Agreement, the right of each Secured Party to receive payment
of the Secured Obligations held by such Secured Party when due (whether at the
stated maturity thereof, by acceleration or otherwise) as expressed in any
instrument evidencing or agreement governing such Secured Obligations, or to
institute suit for the enforcement of such payment on or after such due date,
and the obligation of the Obligors to pay their respective Secured Obligations
when due, shall not be impaired or affected without the consent of such Secured
Party given in accordance with the Debt Documents to which such Secured Party is
a party or its Secured Obligations are bound; provided that, notwithstanding the
foregoing, each Secured Party agrees that it will not attempt to exercise
remedies with respect to any Collateral except as provided in this Agreement.

Section 6.

Covenants of the Obligors. In furtherance of the grant of the security interest
pursuant to Section 4, each Obligor hereby agrees with the Collateral Agent for
the benefit of the Secured Parties as follows:

6.01

Delivery and Other Perfection.

(a)

With respect to any Portfolio Investment or other Collateral as to which
physical possession by the Collateral Agent or the Custodian is required in
order for such Portfolio Investment or Collateral to have been “Delivered”, such
Obligor shall take such actions as shall be necessary to effect Delivery thereof
within 60 days after the acquisition thereof by an Obligor with respect to any
such Portfolio Investment or Collateral acquired after the Effective Date.
Notwithstanding anything to the contrary contained herein, if any instrument,
promissory note, agreement, document or certificate held by the Custodian is
destroyed or lost not as a result of any action of the Borrower, then the
Borrower shall use commercially reasonable efforts from the date when the
Borrower has knowledge of such loss or destruction to obtain from the underlying
borrower, and deliver to the Custodian, a replacement instrument, promissory
note, agreement, document or certificate. As to all other Collateral, such
Obligor shall cause the same to be Delivered within five (5) Business Days of
the acquisition thereof; provided that Delivery shall not be required with
respect to (1) Excluded Accounts, and (2) immaterial assets so long as (x) such
assets are not included in the calculation of Total Portfolio Value, (y) the
Collateral Agent has a perfected first priority lien (subject to Eligible Liens)
on such assets and no other Person exercises NYUCC Control over such assets and
such assets have not been otherwise “Delivered” to any other Person, and (z) the
aggregate value of such assets described in this Section 6.01(a)(2) does not at
any time exceed $75,000; and provided, further, that the proviso to clause
(h) of the definition of “Delivery” does not apply to any participation in a
loan held by an Obligor pursuant only to a customary participation agreement (it
being understood that under no circumstances will participations in a loan be
included as an Eligible Portfolio Investment, as defined in the Revolving Credit
Facility, whether or not such clause (h) has been complied with). Any financing
statement or amendment filed by the Collateral Agent may describe the Collateral
in the same manner as described in this Agreement, or may contain a description
of collateral that describes such property in any other manner as the Collateral
Agent may reasonably determine is necessary to ensure the perfection of the
security interest in the Collateral granted under this Agreement, including
describing such property as “all assets”, “all personal property” or “all assets
other than Excluded Assets”, whether now owned or hereafter acquired and
wherever located. In addition, and without limiting the generality of the
foregoing (but subject to the limitations therein), each Obligor shall promptly
from time to time give, execute, deliver, file, record, authorize or obtain all
such financing statements, continuation statements, notices, instruments,
documents, account control agreements or any other agreements or consents or
other papers as may be necessary in the reasonable judgment of the Collateral
Agent to create, preserve, perfect, maintain the perfection of or validate the
security interest granted pursuant hereto or to enable the Collateral Agent to
exercise and enforce its rights hereunder with respect to such security
interest, and without limiting the foregoing, shall:

 



 26 

 

 

(i)

keep full and accurate books and records relating to the Collateral in all
material respects; and

(ii)

permit representatives of the Collateral Agent, upon reasonable prior notice,
all at such reasonable times during normal business hours, to inspect and make
abstracts from its books and records pertaining to the Collateral, and permit
representatives of the Collateral Agent to be present at such Obligor’s place of
business to receive copies of communications and remittances relating to the
Collateral, and forward copies of any notices or communications received by such
Obligor with respect to the Collateral, all in such manner as the Collateral
Agent may reasonably require; provided that each such Obligor shall be entitled
to have its representatives and advisors present during any inspection of its
books and records at such Obligor’s place of business and the Collateral Agent
shall not conduct more than one such inspection and visit in any calendar year
unless an Event of Default has occurred and is continuing at the time of any
subsequent inspections during such calendar year; provided, further, that
between the inspections under Section 5.06(a) of the Revolving Credit Facility
and the inspections under this Section 6.01(a)(ii), there shall be not more than
one inspection and visit to the offices of FS Investment Advisor, LLC in any
calendar year, and one inspection and visit to the office of the Custodian in
any calendar year, in each case unless an Event of Default has occurred and is
continuing at the time of any subsequent inspections during such calendar year.

(b)

Unless released from the Collateral pursuant to Section 9.03(e) or (f), once any
Portfolio Investment has been Delivered, the Obligors shall not take or permit
any action that would result in such Portfolio Investment no longer being
Delivered hereunder and shall promptly from time to time give, execute, deliver,
file, record, authorize or obtain all such financing statements, continuation
statements, notices, instruments, documents, account control agreements or any
other agreements or consents or other papers as may be necessary in the
reasonable judgment of the Collateral Agent to continue the Delivered status of
any Collateral. Without limiting the generality of the foregoing, the Obligors
shall not terminate any arrangement with the Custodian unless and until a
successor Custodian reasonably satisfactory to the Collateral Agent has been
appointed and has executed all documentation necessary to continue the Delivered
status of the Collateral, which documentation shall be in form and substance
reasonably satisfactory to the Collateral Agent.

 



 27 

 

 

6.02

Name; Jurisdiction of Organization, Etc. Each Obligor agrees that (a) without
providing at least thirty (30) days prior written notice to the Collateral Agent
(or such shorter period as may be approved by the Collateral Agent in its sole
discretion), such Obligor will not change its name, its place of business or, if
more than one, chief executive office, or its mailing address or organizational
identification number if it has one, (b) if such Obligor does not have an
organizational identification number and later obtains one, such Obligor will
forthwith notify the Collateral Agent of such organizational identification
number, and (c) such Obligor will not change its type of organization,
jurisdiction of organization or other legal structure unless such change is
specifically permitted hereby or by the Revolving Credit Facility (as long as
any of the Credit Agreement Obligations are outstanding (other than unasserted
contingent obligations)) and such Obligor provides the Collateral Agent with at
least thirty (30) days prior written notice of such permitted change (or such
shorter period approved by the Collateral Agent).

6.03

Other Liens, Financing Statements or Control. Except as otherwise permitted
under the Revolving Credit Facility (as long as any of the Credit Agreement
Obligations are outstanding (other than unasserted contingent obligations)), and
the applicable provisions of each other Debt Document, the Obligors shall not
(a) create or suffer to exist any Lien upon or with respect to any Collateral,
(b) file or suffer to be on file, or authorize or permit to be filed or to be on
file, in any jurisdiction, any financing statement or like instrument with
respect to any of the Collateral in which the Collateral Agent is not named as
the sole Collateral Agent for the benefit of the Secured Parties, or (c) cause
or permit any Person other than the Collateral Agent to have NYUCC Control of
any Deposit Account, Electronic Chattel Paper, Investment Property or
Letter-of-Credit Right constituting part of the Collateral.

6.04

Transfer of Collateral. Except as otherwise permitted under the Revolving Credit
Facility and the other Debt Documents, the Obligors shall not sell, transfer,
assign or otherwise dispose of any Collateral.

6.05

Additional Subsidiary Guarantors. As contemplated by the Revolving Credit
Facility, new Subsidiaries of the Borrower formed or acquired by the Borrower
after the date hereof (other than a CFC, a Transparent Subsidiary or a Tax
Blocker Subsidiary), existing Subsidiaries of the Borrower that after the date
hereof cease to constitute CFCs, Transparent Subsidiaries or Tax Blocker
Subsidiaries under the Revolving Credit Facility, and any other Person that
otherwise becomes a Subsidiary (other than a CFC, a Transparent Subsidiary or a
Tax Blocker Subsidiary) within the meaning of the definition thereof, are
required to become a “Subsidiary Guarantor” under this Agreement, by executing
and delivering to the Collateral Agent a Guarantee Assumption Agreement in the
form of Exhibit A hereto. Accordingly, upon the execution and delivery of any
such Guarantee Assumption Agreement by any such Subsidiary, such Subsidiary
shall automatically and immediately, and without any further action on the part
of any Person, become a “Subsidiary Guarantor” and an “Obligor” for all purposes
of this Agreement, and Annexes 2.05, 2.07, 2.08, 2.09, 2.10 and 2.11 hereto
shall be deemed to be supplemented in the manner specified in such Guarantee
Assumption Agreement. In addition, upon execution and delivery of any such
Guarantee Assumption Agreement, the new Subsidiary Guarantor makes the
representations and warranties set forth in Section 2 as of the date of such
Guarantee Assumption Agreement and shall be permitted to update the Annexes with
respect to such Subsidiary.

 



 28 

 

 

6.06

Control Agreements. No Obligor shall open or maintain any account with any bank,
securities intermediary or commodities intermediary (other than any Excluded
Account , provided that, no other Person (other than the depository institution
at which such account is maintained) shall have “control” over such account
(within the meaning of the Uniform Commercial Code) and such account shall not
have been otherwise “Delivered” to any other Person) unless such Obligor has
notified the Collateral Agent of such account and the Collateral Agent has NYUCC
Control over such account pursuant to a control agreement in form and substance
reasonably satisfactory to the Collateral Agent.

6.07

Revolving Credit Facility. Each Subsidiary Guarantor agrees to perform, comply
with and be bound by the covenants of the Revolving Credit Facility (as long as
any of the Credit Agreement Obligations are outstanding (other than unasserted
contingent obligations)) (which provisions are incorporated herein by
reference), applicable to such Subsidiary Guarantor as if each Subsidiary
Guarantor were a signatory to the Revolving Credit Facility.

6.08

Pledged Equity Interests.

(a)

In the event any Obligor acquires rights in any Pledged Equity Interest after
the date hereof or any Excluded Equity Interest held by any Obligor becomes a
Pledged Equity Interest after the date hereof because it ceases to constitute an
Excluded Equity Interest, such Obligor shall deliver to the Collateral Agent a
completed Pledge Supplement, together with all supplements to Annexes thereto,
reflecting such new Pledged Equity Interests. Notwithstanding the foregoing, it
is understood and agreed that the security interest of the Collateral Agent
shall attach to all Pledged Equity Interests immediately upon any Obligor’s
acquisition of rights therein and shall not be affected by the failure of any
Obligor to deliver a supplement to Annex 2.07 as required hereby; and

(b)

Without the prior written consent of the Collateral Agent, no Obligor shall vote
to enable or take any other action to: (a) amend or (other than in connection
with a liquidation permitted under Section 6.03 of the Revolving Credit
Facility) terminate any partnership agreement, limited liability company
agreement, certificate of incorporation, by-laws or other organizational
documents in any way that materially and adversely changes the rights of such
Obligor with respect to any Pledged Equity Interest in a manner inconsistent
with the terms of this Agreement or any Debt Document or that adversely affects
the validity, perfection or priority of the Collateral Agent’s security interest
or the ability of the Collateral Agent to exercise its rights and remedies under
this Agreement with respect to such Pledged Equity Interest, (b) other than as
permitted under the Revolving Credit Facility and each other Debt Document,
permit any issuer of any Pledged Equity Interest to dispose of all or a material
portion of their assets, or (c) cause any issuer of any Pledged Equity Interests
which are interests in a partnership or limited liability company and which are
not securities (for purposes of the NYUCC) on the date hereof to elect or
otherwise take any action to cause such Pledged Equity Interests to be treated
as securities for purposes of the NYUCC; except if such Obligor shall promptly
notify the Collateral Agent in writing of any such election or action and, in
such event, shall take all steps necessary or advisable in the Collateral
Agent’s reasonable discretion to establish the Collateral Agent’s NYUCC Control
thereof; and



 29 

 

 

(c)

Each Obligor consents to the grant by each other Obligor of a security interest
in all Pledged Equity Interests to the Collateral Agent and, without limiting
the foregoing, consents to the transfer of any Pledged Equity Interest to the
Collateral Agent or its nominee following the occurrence and during the
continuation of an Event of Default and to the substitution of the Collateral
Agent or its nominee as a partner in any partnership or as a member in any
limited liability company with all the rights and powers related thereto.

6.09

Voting Rights, Dividends, Etc. in Respect of Pledged Interests.

(a)

So long as no Event of Default shall have occurred and be continuing:

(i)

each Obligor may exercise any and all voting and other consensual rights
pertaining to any Pledged Interests for any purpose not inconsistent with the
terms of this Agreement or any Debt Document; provided, however, that none of
the Obligors will exercise or refrain from exercising any such right, as the
case may be, if such action (or inaction) could reasonably be expected to
adversely affect in any material respect the value, liquidity or marketability
of any Collateral in a manner inconsistent with the terms of this Agreement or
any Debt Document or the creation, perfection and priority of the Collateral
Agent’s Lien or the ability of the Collateral Agent to exercise its rights and
remedies under this Agreement with respect to such Pledged Interest;

(ii)

each of the Obligors may receive and retain any and all dividends, interest or
other distributions paid in respect of the Pledged Interests to the extent not
prohibited by the Debt Documents; provided, however, that any and all
(A) dividends and interest paid or payable other than in cash in respect of, and
Instruments and other property received, receivable or otherwise distributed in
respect of or in exchange for, any Pledged Interests, (B) dividends and other
distributions paid or payable in cash in respect of any Pledged Interests in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in surplus, and (C) cash
paid, payable or otherwise distributed in redemption of, or in exchange for, any
Pledged Interests, together with any dividend, interest or other distribution or
payment which at the time of such payment was not permitted by the Debt
Documents, shall constitute Collateral and remain subject to the Lien of the
Collateral Agent; provided that the Obligors shall be permitted to take any
action with respect to the cash described in (B) and (C) not prohibited by the
other Debt Documents; and

 



 30 

 

 

(iii)

the Collateral Agent will execute and deliver (or cause to be executed and
delivered) to any Obligor all such proxies and other instruments as such Obligor
may reasonably request for the purpose of enabling such Obligor to exercise the
voting and other rights which it is entitled to exercise pursuant to
Section 6.09(a)(i) hereof and to receive the dividends, interest and/or other
distributions which it is authorized to receive and retain pursuant to
Section 6.09(a)(ii) hereof.

(b)

Upon the occurrence and during the continuance of an Event of Default:

(i)

all rights of each Obligor to exercise the voting and other consensual rights
which it would otherwise be entitled to exercise pursuant to
Section 6.09(a)(i) hereof, and to receive the dividends, distributions, interest
and other payments that it would otherwise be authorized to receive and retain
pursuant to Section 6.09(a)(ii) hereof, shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall thereupon have the
sole right to exercise such voting and other consensual rights and to receive
and hold as Pledged Interests such dividends, distributions and interest
payments;

(ii)

the Collateral Agent is authorized to notify each debtor with respect to the
Pledged Debt or other Portfolio Investments to make payment directly to the
Collateral Agent (or its designee) and may collect any and all moneys due or to
become due to any Obligor in respect of the Pledged Debt or other Portfolio
Investments, and each of the Obligors hereby authorizes each such debtor to make
such payment directly to the Collateral Agent (or its designee) without any duty
of inquiry;

(iii)

without limiting the generality of the foregoing, the Collateral Agent may at
its option exercise any and all rights of conversion, exchange, subscription or
any other rights, privileges or options pertaining to any of the Pledged
Interests or any Portfolio Investments as if it were the absolute owner thereof,
including the right to exchange, in its discretion, any and all of the Pledged
Interests or any Portfolio Investments upon the merger, consolidation,
reorganization, recapitalization or other adjustment of any issuer thereof, or
upon the exercise by any such issuer of any right, privilege or option
pertaining to any Pledged Interests or any Portfolio Investments, and, in
connection therewith, to deposit and deliver any and all of the Pledged
Interests or any Portfolio Investments with any committee, depository, transfer
agent, registrar or other designated agent upon such terms and conditions as it
may determine; and

 



 31 

 

 

(iv)

all dividends, distributions, interest and other payments that are received by
any of the Obligors contrary to the provisions of Section 6.09(b)(i) hereof
shall be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of the Obligors, and shall be forthwith paid over to
the Collateral Agent as Pledged Interests in the exact form received with any
necessary indorsement and/or appropriate stock powers duly executed in blank, to
be held by the Collateral Agent as Pledged Interests and as further collateral
security for the Secured Obligations.

6.10

Commercial Tort Claims. Each Obligor agrees that with respect to any Commercial
Tort Claim in excess of $100,000 individually hereafter arising it shall deliver
to the Collateral Agent a completed Pledge Supplement, together with all
supplements to Annexes thereto, identifying such new Commercial Tort Claims.

6.11

Intellectual Property. Each Obligor hereby covenants and agrees as follows:

(a)

it shall not do any act or omit to do any act whereby any of the Intellectual
Property which such Obligor determines in its reasonable business judgment is
material to the business of such Obligor may lapse, or become abandoned,
dedicated to the public, or unenforceable, or which would adversely affect the
validity, grant, or enforceability of the security interest granted therein;

(b)

it shall not, with respect to any Trademarks which such Obligor determines in
its reasonable business judgment are material to the business of such Obligor,
cease the use of any of such Trademarks or fail to maintain the level of the
quality of products sold and services rendered under any such Trademark at a
level which such Obligor determines in its reasonable business judgment to be
appropriate to maintain the value of such Trademarks, and each Obligor shall
take all steps reasonably necessary to ensure that licensees of such Trademarks
use such consistent standards of quality;

(c)

it shall promptly notify the Collateral Agent if it knows or has reason to know
that any item of the Intellectual Property that in its reasonable business
judgment is material to the business of any Obligor may become (a) abandoned or
dedicated to the public or placed in the public domain, (b) invalid or
unenforceable, or (c) subject to any material adverse determination or
development (including the institution of proceedings) in any action or
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office, any state registry, any foreign counterpart of the foregoing,
or any court, other than in the ordinary course of prosecuting and/or
maintaining the applications or registrations of such Intellectual Property;

(d)

it shall take all reasonable steps in the United States Patent and Trademark
Office, the United States Copyright Office, any state registry or any foreign
counterpart of the foregoing, to pursue any application and maintain any
registration of each Trademark, Patent, and Copyright owned by any Obligor that
such Obligor determines in its reasonable business judgment is material to its
business which is now or shall become included in the Intellectual Property
Collateral;

 



 32 

 

 

(e)

in the event that it has knowledge that any Intellectual Property owned by or
exclusively licensed to any Obligor is infringed, misappropriated, or diluted by
a third party, such Obligor shall, except as it determines otherwise in its
reasonable business judgment, promptly take all reasonable actions to stop such
infringement, misappropriation, or dilution and protect its rights in such
Intellectual Property including the initiation of a suit for injunctive relief
and to recover damages;

(f)

it shall promptly (but in no event more than thirty (30) days after any Obligor
obtains knowledge thereof) report to the Collateral Agent (i) the filing by or
on behalf of such Obligor of any application to register any Intellectual
Property with the United States Patent and Trademark Office, the United States
Copyright Office, or any state registry or foreign counterpart of the foregoing
and (ii) the registration of any Intellectual Property owned by such Obligor by
any such office, in each case by executing and delivering to the Collateral
Agent a completed Pledge Supplement, together with all supplements to Annexes
thereto;

(g)

it shall, promptly upon the reasonable request of the Collateral Agent, execute
and deliver to the Collateral Agent any document required to acknowledge,
confirm, register, record, or perfect the Collateral Agent’s interest in any
part of the Intellectual Property Collateral, whether now owned or hereafter
acquired by or on behalf of such Obligor, including intellectual property
security agreements in the form of Exhibit B hereto;

(h)

it shall hereafter use commercially reasonable efforts so as not to permit the
inclusion in any contract to which it hereafter becomes a party of any provision
that could or might in any way materially impair or prevent the creation of a
security interest in, or the assignment of, such Obligor’s rights and interests
in any property included within the definitions of any Intellectual Property
acquired under such contracts;

(i)

it shall take all steps reasonably necessary to protect the secrecy of all Trade
Secrets, including entering into confidentiality agreements with employees and
labeling and restricting access to secret information and documents; and

(j)

it shall continue to collect, at its own expense, all amounts due or to become
due to such Obligor in respect of the Intellectual Property Collateral or any
portion thereof. In connection with such collections, each Obligor may take
(and, while an Event of Default exists at the Collateral Agent’s reasonable
direction, shall take) such action as such Obligor or the Collateral Agent may
deem reasonably necessary or advisable to enforce collection of such amounts.
Notwithstanding the foregoing, while an Event of Default exists the Collateral
Agent shall have the right at any time, to notify, or require any Obligor to
notify, any obligors with respect to any such amounts of the existence of the
security interest created hereby.

 



 33 

 

 

Section 7.

Acceleration Notice; Remedies; Distribution of Collateral.

7.01

Notice of Acceleration. Upon receipt by the Collateral Agent of a written notice
from any Secured Party which (i) expressly refers to this Agreement,
(ii) describes an event or condition which has occurred and is continuing and
(iii) expressly states that such event or condition constitutes an Acceleration
as defined herein, the Collateral Agent shall promptly notify each other party
hereto of the receipt and contents thereof (any such notice is referred to
herein as an “Acceleration Notice”).

7.02

Preservation of Rights. The Collateral Agent shall not be required to take steps
necessary to preserve any rights against prior parties to any of the Collateral.

7.03

Events of Default, Etc. During the period during which an Event of Default shall
have occurred and be continuing:

(a)

each Obligor shall, at the request of the Collateral Agent, assemble the
Collateral owned by it at such place or places, reasonably convenient to both
the Collateral Agent and such Obligor, designated in the Collateral Agent’s
request;

(b)

the Collateral Agent may make any reasonable compromise or settlement deemed
desirable with respect to any of the Collateral and may extend the time of
payment, arrange for payment in installments, or otherwise modify the terms of,
any of the Collateral;

(c)

the Collateral Agent shall have all of the rights and remedies with respect to
the Collateral of a secured party under the Uniform Commercial Code (whether or
not the Uniform Commercial Code is in effect in the jurisdiction where the
rights and remedies are asserted) and such additional rights and remedies to
which a secured party is entitled under the laws in effect in any jurisdiction
where any rights and remedies hereunder may be asserted, including the right, to
the fullest extent permitted by applicable law, to exercise all voting,
consensual and other powers of ownership pertaining to the Collateral as if the
Collateral Agent were the sole and absolute owner thereof (and each Obligor
agrees to take all such action as may be appropriate to give effect to such
right);

(d)

the Collateral Agent in its discretion may, in its name or in the name of any
Obligor or otherwise, demand, sue for, collect or receive any money or property
at any time payable or receivable on account of or in exchange for any of the
Collateral, but shall be under no obligation to do so; and

 



 34 

 

 

(e)

the Collateral Agent may, upon reasonable prior notice (provided that at least
ten Business Days’ prior written notice shall be deemed to be reasonable) to the
Obligors of the time and place (or, if such sale is to take place on the NYSE or
any other established exchange or market, prior to the time of such sale or
other disposition), with respect to the Collateral or any part thereof which
shall then be or shall thereafter come into the possession, custody or control
of the Collateral Agent, the other Secured Parties or any of their respective
agents, sell, assign or otherwise dispose of all or any part of such Collateral,
at such place or places as the Collateral Agent deems appropriate, and for cash
or for credit or for future delivery (without thereby assuming any credit risk),
at public or private sale, without demand of performance or notice of intention
to effect any such disposition or of the time or place thereof (except such
notice as is required above or by applicable statute and cannot be waived), and
the Collateral Agent or any other Secured Party or anyone else may be the
purchaser, assignee or recipient of any or all of the Collateral so disposed of
at any public sale (or, to the extent permitted by law, at any private sale) and
thereafter, to the fullest extent permitted by law, hold the same absolutely,
free from any claim or right of whatsoever kind, including any right or equity
of redemption (statutory or otherwise), of the Obligors, any such demand, notice
and right or equity being hereby expressly waived and released, to the fullest
extent permitted by law.

The Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the sale, and such sale may be made at any time
or place to which the sale may be so adjourned.

The proceeds of each collection, sale or other disposition under this
Section shall be applied in accordance with Section 7.06.

The Obligors recognize that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Collateral, to limit purchasers to those who will agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof. The Obligors acknowledge that
any such private sales may be at prices and on terms less favorable to the
Collateral Agent than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agree that to the extent
any such private sale is conducted by the Collateral Agent in a commercially
reasonable manner, the Collateral Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the Obligors, or the issuer thereof, to
register it for public sale.

7.04

Deficiency. If the proceeds of sale, collection or other realization of or upon
the Collateral pursuant to Section 7.03 are insufficient to cover the costs and
expenses of such realization and the payment in full of the Secured Obligations,
the Obligors shall remain liable for any deficiency.

7.05

Private Sale. The Collateral Agent and the Secured Parties shall incur no
liability as a result of the sale of the Collateral, or any part thereof, at any
private sale pursuant to Section 7.03 conducted in a commercially reasonable
manner. Each Obligor hereby waives any claims against the Collateral Agent or
any other Secured Party arising by reason of the fact that the price at which
the Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale or was less than the aggregate
amount of the Secured Obligations, even if the Collateral Agent accepts the
first offer received and does not offer the Collateral to more than one offeree,
so long as such private sale was conducted in a commercially reasonable manner.



 35 

 

 

7.06

Application of Proceeds. Except as otherwise herein expressly provided in this
Section 7.06, after the occurrence and during the continuance of an Event of
Default pursuant to exercise of any remedies under Section 7 of this Agreement,
the proceeds of any collection, sale or other realization by the Collateral
Agent of all or any part of the Collateral of any Obligor (including any other
cash of any Obligor at the time held by the Collateral Agent under this
Agreement in respect of Collateral or in respect of the guaranty obligations of
the Subsidiary Guarantors under this Agreement) shall be applied by the
Collateral Agent as follows:

First, to the payment of reasonable and documented costs and expenses of such
collection, sale or other realization, including reasonable and documented
out-of-pocket costs and expenses of the Collateral Agent and the reasonable and
documented fees and expenses of its agents and counsel, and all expenses
incurred and advances made by the Collateral Agent in connection therewith;

Second, to the payment of any fees and other amounts then owing by such Obligor
to the Collateral Agent in its capacity as such;

Third, to the payment of the Secured Obligations (including the provision of
cash collateral for any outstanding letters of credit) of such Obligor then due
and payable, in each case to each Secured Party ratably in accordance with the
amount of Secured Obligations then due and payable to such Secured Party (it
being understood that, for the purposes hereof, the outstanding principal amount
of the Loans under the Revolving Credit Facility shall be deemed then due and
payable whether or not any Acceleration of such loans has occurred); and

Fourth, after application as provided in clauses “First”, “Second” and “Third”
above, to the payment to the respective Obligor, or their respective successors
or assigns, or as a court of competent jurisdiction may direct, of any surplus
then remaining.

For the avoidance of doubt, payments made pursuant to Sections 2.09(b), (c) and
(d) of the Revolving Credit Facility (or any analogous provisions in any
amendment, modification, supplement, amendment and restatement, extension,
refinancing or replacement thereof) shall not be subject to this Section 7.06 or
to Section 5.02 unless the Collateral Agent, after the occurrence and
continuation of an Event of Default, has directed the actions giving rise to
such payments. In making the allocations required by this Section, the
Collateral Agent may rely upon its records and information supplied to it
pursuant to Section 8.02, and the Collateral Agent shall have no liability to
any of the other Secured Parties for actions taken in reliance on such
information, except to the extent of its gross negligence or willful misconduct.
The Collateral Agent may, in its sole discretion, at the time of any application
under this Section, withhold all or any portion of the proceeds otherwise to be
applied to the Secured Obligations as provided above and maintain the same in a
segregated cash collateral account in the name and under the exclusive NYUCC
Control of the Collateral Agent, to the extent that it in good faith believes
that the information provided to it pursuant to Section 8.02 is either
incomplete or inaccurate and that application of the full amount of such
proceeds to the Secured Obligations would be disadvantageous to any Secured
Party. All distributions made by the Collateral Agent pursuant to this
Section shall be final (subject to any decree of any court of competent
jurisdiction), and the Collateral Agent shall have no duty to inquire as to the
application by the other Secured Parties of any amounts distributed to them.

 



 36 

 

 

7.07

Attorney-in-Fact. Without limiting any rights or powers granted by this
Agreement to the Collateral Agent while no Event of Default has occurred and is
continuing, upon the occurrence and during the continuance of any Event of
Default, the Collateral Agent is hereby appointed the attorney-in-fact of each
Obligor for the purpose of carrying out the provisions of this Section 7 and
taking any action and executing any instruments which the Collateral Agent may
reasonably deem necessary or advisable to accomplish the purposes hereof, which
appointment as attorney-in-fact is irrevocable and coupled with an interest.
Without limiting the generality of the foregoing, so long as the Collateral
Agent shall be entitled under this Section 7 to make collections in respect of
the Collateral, the Collateral Agent shall have the right and power to receive,
endorse and collect all checks made payable to the order of any Obligor
representing any dividend, payment or other distribution in respect of the
Collateral or any part thereof and to give full discharge for the same.

7.08

Grant of Intellectual Property License. For the purpose of enabling the
Collateral Agent, upon the occurrence and during the continuance of an Event of
Default, to exercise rights and remedies hereunder at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, each Obligor hereby grants to the Collateral Agent, if and only to the
extent of such Obligor’s rights to grant the same, an irrevocable, non-exclusive
license to use, assign, license or sublicense any of the Intellectual Property
Collateral (other than any Excluded Assets) now owned or hereafter acquired by
such Obligor. Such license shall include access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout thereof.

7.09

Authority. Notwithstanding anything to the contrary contained herein, in no
event shall the Collateral Agent take, or be permitted to take, any Enforcement
Action with respect to the Collateral without at least three Business Days prior
notice to the Secured Parties, and will refrain from taking such Enforcement
Action if so directed by the Required Secured Parties during such three Business
Day period; provided that the Collateral Agent may take such Enforcement Action
during such three Business Day period if so directed by the Required Secured
Parties.

 



 37 

 

 

7.10

Exercise of Control. With respect to any Deposit Account or Securities Account
over which the Collateral Agent has Control, the Collateral Agent shall not
deliver any direction for the disposition of funds or other property,
entitlement order or notice of exclusive control (any such action, a “Control
Action”) unless an Event of Default has occurred (it being understood that, once
the Collateral Agent has commenced taking any Control Action, such action or
actions shall continue until the Collateral Agent is directed otherwise by the
requisite number of lenders).

Section 8.

The Collateral Agent.

8.01

Appointment; Powers and Immunities. Each Revolving Lender and the Revolving
Administrative Agent hereby irrevocably appoints and authorizes Barclays to act
as its agent hereunder with such powers as are specifically delegated to the
Collateral Agent by the terms of this Agreement, together with such other powers
as are reasonably incidental thereto. The provisions of this Article VIII (other
than the Borrower’s right to consent to the appointment of a successor
Collateral Agent in accordance with Section 8.08) are solely for the benefit of
the Collateral Agent and the Secured Parties, and no Obligor shall have rights
as a third-party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” herein (or any other similar term) with
reference to the Collateral Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law. The Collateral Agent (which term as used in this sentence and in
Section 8.06 and the first sentence of Section 8.07 shall include reference to
its Affiliates and its own and its Affiliates’ officers, directors, employees
and agents):

(a)

shall have no duties or responsibilities except those expressly set forth in
this Agreement and shall not by reason of this Agreement be a trustee for, or a
fiduciary with respect to, any Revolving Lender;

(b)

shall not be responsible to the Revolving Lenders or the Revolving
Administrative Agent for any recitals, statements, representations or warranties
of any Obligor contained in this Agreement or in any notice delivered hereunder,
or in any other certificate or other document referred to or provided for in, or
received by it under, this Agreement, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
document referred to or provided for herein or therein or for any failure by the
Obligors or any other Person to perform any of its obligations hereunder;

(c)

shall not be required to initiate or conduct any litigation or collection
proceedings hereunder except, subject to Section 8.07, for any such litigation
or proceedings relating to the enforcement of the guarantee set forth in
Section 3, or the Liens created pursuant to Section 4; and

 



 38 

 

 

(d)

shall not be responsible for any action taken or omitted to be taken by it
hereunder or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith, except for its own
gross negligence or willful misconduct.

8.02

Information Regarding Secured Parties. The Borrower will at such times and from
time to time as shall be reasonably requested by the Collateral Agent, supply a
list in form and detail reasonably satisfactory to the Collateral Agent setting
forth the amount of the Secured Obligations held by each Secured Party
(excluding, so long as Barclays is both the Collateral Agent and the Revolving
Administrative Agent, the Credit Agreement Obligations) as at a date specified
in such request. The Collateral Agent shall provide any such list to any Secured
Party upon request. The Collateral Agent shall be entitled to rely upon such
information, and such information shall be conclusive and binding for all
purposes of this Agreement, except to the extent the Collateral Agent shall have
been notified by a Secured Party that such information as set forth on any such
list is inaccurate or in dispute between such Secured Party and the Borrower.

8.03

Reliance by Collateral Agent. The Collateral Agent shall be entitled to rely
upon any certification, notice or other communication (including any thereof by
telephone, telecopy, telex, telegram, cable or electronic mail) believed by it
in good faith to be genuine and correct and to have been signed or sent by or on
behalf of the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the Collateral
Agent. As to any matters not expressly provided for by this Agreement, the
Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder or thereunder in accordance with instructions
given by (i) the Required Secured Parties or (ii) where expressly permitted for
in Section 9.03, the Required Secured Parties, and such instructions of (i) the
Required Secured Parties or (ii) where expressly permitted for in Section 9.03,
the Required Secured Parties, and any action taken or failure to act pursuant
thereto shall be binding on all of the Secured Parties. If in one or more
instances the Collateral Agent takes any action or assumes any responsibility
not specifically delegated to it pursuant to this Agreement, neither the taking
of such action nor the assumption of such responsibility shall be deemed to be
an express or implied undertaking on the part of the Collateral Agent that it
will take the same or similar action or assume the same or similar
responsibility in any other instance.

8.04

Rights as a Secured Party. With respect to its obligation to extend credit under
the Revolving Credit Facility, Barclays (and any successor acting as Collateral
Agent) in its capacity as a Revolving Lender under the Revolving Credit
Facility, shall have the same rights and powers hereunder as any other Secured
Party and may exercise the same as though it were not acting as Collateral
Agent, and the term “Secured Party” or “Secured Parties” shall, unless the
context otherwise indicates, include the Collateral Agent in its individual
capacity. Barclays (and any successor acting as Collateral Agent) and its
Affiliates may (without having to account therefor to any other Secured Party)
accept deposits from, lend money to, make investments in and generally engage in
any kind of banking, trust or other business with any of the Obligors (and any
of their Subsidiaries or Affiliates) as if it were not acting as Collateral
Agent, and Barclays and its Affiliates may accept fees and other consideration
from any of the Obligors for services in connection with this Agreement or
otherwise without having to account for the same to the other Secured Parties.

 



 39 

 

 

8.05

Indemnification. Each Revolving Lender by acceptance of the benefits of this
Agreement and the other Security Documents agrees to indemnify the Collateral
Agent and each Related Party of the Collateral Agent (each such Person being
called an “Indemnitee”) (to the extent not reimbursed under Section 9.04, but
without limiting the obligations of the Obligors under Section 9.04) ratably in
accordance with the aggregate Secured Obligations held by the Revolving Lenders,
for any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever that may be imposed on, incurred by or asserted against any
Indemnitee (including by any other Secured Party) arising out of or by reason of
any investigation in connection with or in any way relating to or arising out of
this Agreement, any other Debt Documents, or any other documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby (including the costs and expenses that the Obligors are obligated to pay
under Section 9.04, but excluding, unless an Event of Default has occurred and
is continuing, normal administrative costs and expenses incident to the
performance of its agency duties hereunder) or the enforcement of any of the
terms hereof or thereof or of any such other documents; provided, that no
Revolving Lender shall be liable for any of the foregoing to the extent they are
determined by a court of competent jurisdiction in a final, nonappealable
judgment to have resulted from the gross negligence or willful misconduct of the
party to be indemnified.

8.06

Non-Reliance on Collateral Agent and Other Secured Parties. The Revolving
Administrative Agent and each Revolving Lender by acceptance of the benefits of
this Agreement and the other Security Documents agrees that it has,
independently and without reliance on the Collateral Agent or any other Secured
Party, and based on such documents and information as it has deemed appropriate,
made its own credit analysis of the Borrower, the Subsidiary Guarantors and
their Subsidiaries and decision to extend credit to the Borrower in reliance on
this Agreement and that it will, independently and without reliance upon the
Collateral Agent or any other Secured Party, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement and
any Debt Document to which it is a party. Except as otherwise expressly provided
herein, the Collateral Agent shall not be required to keep itself informed as to
the performance or observance by any Obligor of this Agreement, any other Debt
Document or any other document referred to or provided for herein or therein or
to inspect the properties or books of any Obligor. The Collateral Agent shall
not have any duty or responsibility to provide any other Secured Party with any
credit or other information concerning the affairs, financial condition or
business of any Obligor or any of its Subsidiaries (or any of their Affiliates)
that may come into the possession of the Collateral Agent or any of its
Affiliates, except for notices, reports and other documents and information
expressly required to be furnished to the other Secured Parties by the
Collateral Agent hereunder.

 



 40 

 

 

8.07

Failure to Act. Except for action expressly required of the Collateral Agent
hereunder, the Collateral Agent shall in all cases be fully justified in failing
or refusing to act hereunder unless it shall receive further assurances to its
satisfaction from the other Secured Parties of their indemnification obligations
under Section 8.05 against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action. The
Collateral Agent shall not be required to take any action that in the judgment
of the Collateral Agent would violate any applicable law.

8.08

Resignation of Collateral Agent. Subject to the appointment and acceptance of a
successor Collateral Agent as provided below, the Collateral Agent may resign at
any time by giving notice thereof to the other Secured Parties and the Obligors.
Upon any such resignation, the Required Secured Parties shall have the right,
with the consent of the Borrower not to be unreasonably withheld (provided that
no such consent shall be required if an Event of Default has occurred and is
continuing) to appoint a successor Collateral Agent. If no successor Collateral
Agent shall have been so appointed by the Required Secured Parties and shall
have accepted such appointment within 30 days after the retiring Collateral
Agent’s giving of written notice of its resignation, then the retiring
Collateral Agent may, on behalf of the other Secured Parties, appoint a
successor Collateral Agent, that shall be a financial institution that has an
office in New York, New York and has a combined capital and surplus and
undivided profits of at least $1,000,000,000. Upon the acceptance of any
appointment as Collateral Agent hereunder by a successor Collateral Agent, such
successor Collateral Agent shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring Collateral Agent, and
the retiring Collateral Agent shall be discharged from its duties and
obligations hereunder. After any retiring Collateral Agent’s resignation
hereunder as Collateral Agent, the provisions of this Section 8 shall continue
in effect for its benefit in respect of any actions taken or omitted to be taken
by it while it was acting as the Collateral Agent. The fees payable by the
Borrower to a successor Collateral Agent shall be the same as those payable to
its predecessor unless otherwise agreed between the Borrower and such successor,
and such payment to be made as and when invoiced by the successor Collateral
Agent.

8.09

Agents and Attorneys-in-Fact. The Collateral Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Collateral Agent acted with gross negligence or
willful misconduct in the selection of such agents or attorneys-in-fact.

Section 9.

Miscellaneous.

9.01

Notices. All notices, requests, consents and other demands hereunder and other
communications provided for herein shall be given or made in writing, (a) to any
party hereto, telecopied, e-mailed or delivered to the intended recipient at the
“Address for Notices” specified below its name on the signature pages to this
Agreement (provided that notices to any Subsidiary Guarantor shall be given to
such Subsidiary Guarantor care of the Borrower at the address for the Borrower
specified herein) or (b) as to any party, at such other address as shall be
designated by such party in a written notice to each other party. All notices to
any Revolving Lender that is not a party hereto shall be given to the Revolving
Administrative Agent.

 



 41 

 

 

9.02

No Waiver. No failure on the part of the Collateral Agent or any other Secured
Party to exercise, and no course of dealing with respect to, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise by any Secured Party of any
right, power or remedy hereunder preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. The remedies herein are
cumulative and are not exclusive of any remedies provided by law.

9.03

Amendments to Security Documents, Etc. Except as otherwise provided in any
Security Document, the terms of this Agreement and the other Security Documents
may be waived, altered or amended only by an instrument in writing duly executed
by each Obligor and the Collateral Agent, with the consent of the Required
Secured Parties; provided, that, subject to the provisions related to
“Defaulting Lenders” (or equivalent term) in the Revolving Credit Facility:

(a)

no such amendment shall directly and adversely affect the relative rights of any
Secured Party as against any other Secured Party without the prior written
consent of such affected Secured Party;

(b)

without the prior written consent of each of the Revolving Lenders, the
Collateral Agent shall not release all or substantially all of the collateral
under the Security Documents or release all or substantially all of the
Subsidiary Guarantors from their guarantee obligations under Section 3 hereof
(and if any amounts have become due and payable in respect of any Swap Agreement
Obligations, and such amounts shall have remained unpaid for 30 or more days,
then the prior written consent (voting as a single group) of the holders of a
majority in interest of the Swap Agreement Obligations will also be required to
release all or substantially all of such collateral or guarantee obligations);

(c)

without the consent of each of the Secured Parties, no modification, supplement
or waiver shall modify the definition of the term “Required Secured Parties” or
modify in any other manner the number of percentage of the Secured Parties
required to make any determinations or waive any rights under any Security
Document;

(d)

without the consent of the Collateral Agent, no modification, supplement or
waiver shall modify the terms of Section 8;

(e)

the Collateral Agent is authorized to release (and shall, promptly, following
request by the Borrower, release) any Collateral that is either the subject of a
disposition not prohibited under the Revolving Credit Facility, or to which the
Required Secured Parties shall have consented and will, at the Obligors’
expense, execute and deliver to any Obligor such documents (including any UCC
termination statements, lien releases, re-assignments of trademarks, discharges
of security interests, and other similar discharge or release documents (and, if
applicable, in recordable form)) as such Obligor shall reasonably request to
evidence the release of such item of Collateral from the assignment and security
interest granted hereby; notwithstanding the foregoing, Portfolio Investments
constituting Collateral shall be automatically released from the lien of this
Agreement and the other Security Documents, without any action of the Collateral
Agent or any other Secured Party, in connection with any disposition of
Portfolio Investments that (i) occurs in the ordinary course of the Borrower’s
business and (ii) is not prohibited under any of the Debt Documents; and

 



 42 

 

 

(f)

the Collateral Agent is authorized to release (and shall, promptly, following
request by the Borrower, release) any Subsidiary Guarantor from any of its
guarantee obligations under Section 3 hereof to the extent such Subsidiary is
(x) the subject of a disposition not prohibited under the Debt Documents,
(y) ceases to be a Subsidiary as a result of a transaction not prohibited under
the Debt Documents, or (z) to which each of the Required Secured Parties shall
have consented, and, upon such release, the Collateral Agent is authorized to
release (and shall, promptly, following request by the Borrower, release) any
collateral security granted by such Subsidiary Guarantor hereunder and under the
other Security Documents and will, at the Obligors’ expense, execute and deliver
to any Obligor such documents (including any UCC termination statements, lien
releases, re-assignments of trademarks, discharges of security interests, and
other similar discharge or release documents (and, if applicable, in recordable
form)) as such Obligor shall reasonably request to evidence the release of such
item of Collateral from the assignment and security interest granted hereby.

Any such amendment or waiver shall be binding upon the Collateral Agent, each
Secured Party and each Obligor. In connection with any release of Collateral
from the Lien of this Agreement and the other Security Documents, the Collateral
Agent will promptly, following request by the Borrower, (i) execute and deliver
assignments, bills of sale, termination statements and other releases and
instruments (in recordable form if appropriate) provided for signature by the
Borrower or the applicable Obligor, (ii) deliver any portion of the Collateral
in its possession, and (iii) otherwise take such actions, and cause or permit
the Custodian to take such actions, in each case as the Borrower may reasonably
request in order to effect the release and transfer of such Collateral.
Notwithstanding the foregoing to the contrary, if the Termination Date shall
have occurred with respect to any Class, then the consent rights of such Class
(and the related Required Secured Parties) under this Section 9.03 shall
terminate.

9.04

Expenses; Indemnity; Damage Waiver.

(a)

Costs and Expenses. The Obligors hereby jointly and severally agree to reimburse
the Collateral Agent and each of the other Secured Parties and their respective
Affiliates for all reasonable and documented out-of-pocket costs and expenses
incurred by them (including the reasonable and documented fees, charges and
disbursements of a single firm of legal counsel for the Collateral Agent and the
Secured Parties collectively (and excluding the allocated costs of internal
counsel) and, if necessary, the reasonable and documented fees, costs and
expenses of one local counsel per jurisdiction), in connection with (i) any
Event of Default and any enforcement or collection proceeding resulting
therefrom, including all manner of participation in or other involvement with
(w) performance by the Collateral Agent of any obligations of the Obligors in
respect of the Collateral that the Obligors have failed or refused to perform in
the time period required under this Agreement, (x) bankruptcy, insolvency,
receivership, foreclosure, winding up or liquidation proceedings of any Obligor,
or any actual or attempted sale, or any exchange, enforcement, collection,
compromise or settlement in respect of any of the Collateral, and for the care
of the Collateral and defending or asserting rights and claims of the Collateral
Agent in respect thereof, by litigation or otherwise, including expenses of
insurance, (y) judicial or regulatory proceedings arising from or related to
this Agreement and (z) workout, restructuring or other negotiations or
proceedings (whether or not the workout, restructuring or transaction
contemplated thereby is consummated) and (ii) the enforcement of this Section,
and all such costs and expenses shall be Secured Obligations entitled to the
benefits of the collateral security provided pursuant to Section 4.

 



 43 

 

 

(b)

Indemnification by the Obligors. The Obligors shall indemnify each Indemnitee
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses including the reasonable documented
and out-of-pocket fees, charges and disbursements of counsel for any Indemnitee
(other than the allocated costs of internal counsel), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or (ii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (1) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the fraud, willful
misconduct or gross negligence of such Indemnitee, (2) result from a claim
brought against such Indemnitee for a material breach of such Indemnitee’s
obligations under this Agreement or the other Loan Documents, if there has been
a final and nonappealable judgment against such Indemnitee on such claim as
determined by a court of competent jurisdiction or (3) result from a claim
arising as a result of a dispute between Indemnitees (other than (x) any dispute
involving claims against the Revolving Administrative Agent, in each case in its
capacity as such, and (y) claims arising out of any act or omission by the
Borrower or its Affiliates); provided, further, that the Obligors’ obligation to
reimburse or cause to be reimbursed legal fees of any Indemnitee shall be
limited to the reasonable, documented and out-of-pocket fees, costs and expenses
of one primary outside counsel for all Indemnitees and, if necessary, of a
single local counsel in each appropriate jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) for all such
Indemnitees and, solely in the case of an actual or reasonably perceived
conflict of interest, one additional counsel in each applicable jurisdiction to
the affected Indemnitees.

 



 44 

 

 

Neither the Borrower nor any Obligor shall be liable to any Indemnitee for any
special, indirect, consequential or punitive damages arising out of, or in
connection with, this Agreement asserted by an Indemnitee against the Borrower
or any other Obligor; provided that the foregoing limitation shall not be deemed
to impair or affect the Obligations of the Obligors under the preceding
provisions of this subsection.

9.05

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of parties hereto and the respective successors and assigns of the
Obligors and the Secured Parties (provided that none of the Obligors shall
assign or transfer its rights or obligations hereunder without the prior written
consent of both of the Collateral Agent and the Revolving Administrative Agent).

9.06

Counterparts; Integration; Effectiveness; Electronic Execution.

(a)

Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Collateral Agent constitute the
entire contract between and among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective when it shall have been executed by the Collateral Agent and when the
Collateral Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page to this Agreement by telecopy or electronic mail (including
.pdf format) shall be effective as delivery of a manually executed counterpart
of this Agreement.

(b)

Electronic Execution of Assignments. The words “execution,” “signed,”
“signature” and words of like import shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 



 45 

 

 

9.07

Severability. If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Secured Parties in order to carry
out the intentions of the parties hereto as nearly as may be possible and (b)
the invalidity or unenforceability of any provision hereof in any jurisdiction
shall not affect the validity or enforceability of such provision in any other
jurisdiction.

9.08

Governing Law; Jurisdiction; Etc.

(a)

Governing Law. This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

(b)

Submission to Jurisdiction. Each Obligor hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
courts of the State of New York or the United States located in the Borough of
Manhattan in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any Secured Party may otherwise have to bring any action
or proceeding relating to this Agreement against any Obligor or its properties
in the courts of any jurisdiction.

(c)

Waiver of Venue. Each Obligor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d)

Service of Process. Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

9.09

Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 



 46 

 

 

9.10

Headings. Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

9.11

Termination. When all Secured Obligations of any Class have been paid in full
(other than unasserted contingent obligations), and all Commitments of the
holders thereof to extend credit that would be Secured Obligations have expired
or been terminated and any letters of credit outstanding under the Revolving
Credit Facility have (i) expired, (ii) terminated, (iii) been cash
collateralized or (iv) otherwise backstopped in a manner reasonably acceptable
to the Revolving Administrative Agent or any issuing bank, as applicable, in
each case in accordance with the terms of the applicable Debt Documents, and all
outstanding letter of credit disbursements under any such Debt Documents then
outstanding have been reimbursed, the Collateral Agent shall, on behalf of the
holders of such Secured Obligations, deliver to the Obligors such termination
statements and releases and other documents necessary and appropriate to
evidence the termination of all agreements, obligations and liens related to
such Secured Obligations, as the Obligors may reasonably request all at the sole
cost and expense of the Obligors; provided, however, that the Collateral Agent
shall not have any obligation to do so under the circumstances set forth in the
parenthetical provision in Section 9.03(b) except to the extent provided
therein.

9.12

Confidentiality. The Collateral Agent acknowledges and agrees that Section 9.13
of the Revolving Credit Facility will bind the Collateral Agent to the same
extent as it binds the Revolving Administrative Agent.

[Signature page follows]

 47 

 

IN WITNESS WHEREOF, the parties hereto have caused this Guarantee, Pledge and
Security Agreement to be duly executed and delivered as of the day and year
first above written.





  BRYN MAWR FUNDING LLC       By:  /s/ Gerald F. Stahlecker  

Name:

Title:

Gerald F. Stahlecker
Executive Vice President               Address for Notices         Bryn Mawr
Funding LLC   c/o FS Energy and Power Fund   201 Rouse Boulevard   Philadelphia,
PA 19112   Attention: Gerald F. Stahlecker   Telecopy Number: (215) 222-4649  
Direct Telephone: (215) 495-1169   Main Telephone: (215) 495-1150   E-mail:
jerry.stahlecker@franklinsquare.com               with a copy to:        
Dechert LLP   1095 Avenue of the Americas   New York, NY 10036-6797   Attention:
Jay R. Alicandri, Esq.   Telecopier: (212) 698-3599   Telephone: (212) 698-3800
  E-mail: jay.alicandri@dechert.com            

 



 

  

 



 

  BARCLAYS BANK PLC,   as Revolving Administrative Agent and Collateral Agent  
            By:  /s/ Luke Syme  

Name:

Title:

Luke Syme
Assistant Vice President               Address for Notices         Barclays Bank
PLC   1301 Sixth Avenue   New York, NY 10019   Attention: Anand Vignesh  
Telecopy Number: (972) 535-5728   E-mail: wipronyagency@barclays.com       with
a copy to (which shall not   constitute notice):       Mayer Brown LLP   214
North Tryon Street, Suite 3800   Charlotte, NC 28202   Attention: Keith F.
Oberkfell   Telecopy Number: (704) 377-2033   Telephone Number: (704) 444-3549  
E-mail: koberkfell@mayerbrown.com

 











  









 




 










 

